18-13243-jlg       Doc 46       Filed 05/03/19        Entered 05/03/19 12:22:44               Main Document
                                                     Pg 1 of 44


Mayerson & Hartheimer, PLLC.                               Hearing Date: June 11, 2019 at 10:00 am.
Sandra E. Mayerson, Esq.                                   Objection Deadline: June 4, 2019 at 5:00 pm.
David H. Hartheimer, Esq.
845 Third Avenue, 11th Floor
New York, NY 10022
Tel: (646) 778-4380
Fax: (501) 423-8672
sandy@mhlaw-ny.com
david@mhlaw-ny.com

Counsel for Debtors and Debtors-in-Possession


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                              Chapter 11
    In re:

    UNLOCKD MEDIA, INC., et al., 1                            Case No. 18-13243 (JLG)

                                     Debtors.                 (Jointly Administered)


        SUMMARY COVER SHEET TO FIRST INTERIM FEE APPLICATION OF
      MAYERSON & HARTHEIMER, PLLC AS COUNSEL FOR THE DEBTORS, FOR
      ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
         FOR THE PERIOD OF OCTOBER 26, 2018 THROUGH MARCH 31, 2019


       In accordance with Local Bankruptcy Rules for the Southern District of New York (the
“Local Bankruptcy Rules”), Mayerson & Hartheimer, PLLC (“M&H”), attorneys for the above-
captioned debtors and debtors-in-possession (the “Debtors”) submits this summary (this
“Summary”) of fees and expenses sought as actual, reasonable and necessary in the fee application
to which this Summary is attached (the “Application”) 2 for the period from October 26, 2018
through March 31, 2019 (the “Fee Period”).



                             [Remainder of this page intentionally left blank]


1
  The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
numbers are: Unlockd Media, Inc., Tax Id No. XX-XX2901 and Unlockd Operations US Inc., Tax Id. No. XX-
XX0878
2
  Capitalized terms used but not otherwise defined in this Summary shall have the same meanings ascribed to such
in the Application.
18-13243-jlg      Doc 46      Filed 05/03/19    Entered 05/03/19 12:22:44      Main Document
                                               Pg 2 of 44


Name of Applicant:                             Mayerson & Hartheimer, PLLC

Authorized to Provide
Professional Services to:                      Debtors

Date of Retention:                             Nunc pro Tunc to October 26, 2018


Period for which Final compensation
and reimbursement is sought:                   October 26, 2018 through March 31, 2019

Amount of Compensation sought as
actual, reasonable and necessary
legal services rendered:                       $54,820.00

Amount of Expense Reimbursement
sought as actual, reasonable and
necessary:                                     $1,510.04

This is a(n):        monthly       X interim          final application

                          PRIOR MONTHLY APPLICATIONS FILED:

                                                None

                                              SECTION I
                                            FEE SUMMARY


First Interim Fee Application Covering the Period October 26, 2018 through March 31, 2019

 Total Previous Fees and Expenses Requested this period:                                   $0
 Total Fees and Expenses Allowed to Date:                                                  $0
 Total Retainer (if applicable):                                                    $15,425.01
 Total Holdback (if applicable):                                                           $0
 Total Received by Applicant this period:                                                  $0




                           [Remainder of this page intentionally left blank]




                                                  2
18-13243-jlg       Doc 46      Filed 05/03/19       Entered 05/03/19 12:22:44         Main Document
                                                   Pg 3 of 44


                                        Compensation by Matter*


   Matter                                                              Total Hours
                  Matter Description                                                   Total Fees
   Number
   3             Asset Analysis and Recovery                                   14.2           8,520.00
   4             Board of Directors Matters                                     0.3             180.00
   5             Business Operations                                            2.4           1,440.00
   6             Case Administration                                           63.9          33,300.00
   7             Fee / Employment Applications                                 20.1          10,060.00
   8             Financing / Cash Collections                                   0.7             420.00
   9             Non-Working Travel (1/2 rate)                                  1.0             300.00
   10            Tax Issues                                                     1.0             600.00
 Total                                                                        103.6         $54,820.00


* Additional detail to the time records summarized above can be found in Exhibit D.




New York, New York
Dated: May 3, 2019

                                                 MAYERSON & HARTHEIMER, PLLC

                                                    By:      /s/ David H. Hartheimer
                                                             David H. Hartheimer, Esq.
                                                             Sandra E. Mayerson, Esq.
                                                             Mayerson & Hartheimer, PLLC
                                                             845 Third Avenue, 11th Floor
                                                             New York, NY 10022
                                                             Tel: (646) 778-4382
                                                             Fax: (501) 423-8672
                                                             david@mhlaw-ny.com
                                                             sandy@mhlaw-ny.com

                                           Counsel for Debtors and Debtor-
                                           in-Possession



                                                        3
18-13243-jlg         Doc 46     Filed 05/03/19        Entered 05/03/19 12:22:44               Main Document
                                                     Pg 4 of 44


Mayerson & Hartheimer, PLLC.                               Hearing Date: June 11, 2019 at 10:00 am.
Sandra E. Mayerson, Esq.                                   Objection Deadline: June 4, 2019 at 5:00 pm.
David H. Hartheimer, Esq.
845 Third Avenue, 11th Floor
New York, NY 10022
Tel: (646) 778-4380
Fax: (646) 778-4384
sandy@mhlaw-ny.com
david@mhlaw-ny.com

Counsel for Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                              Chapter 11
    In re:

    UNLOCKD OPERATIONS US INC. 1,                             Case No. 18-13243 (JLG)

                                     Debtor.


               FIRST INTERIM FEE APPLICATION OF MAYERSON
            & HARTHEIMER, PLLC, AS COUNSEL FOR THE DEBTORS,
        FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF
    EXPENSES FOR THE PERIOD OF OCTOBER 26, 2018 THROUGH MARCH 31, 2019


             Mayerson & Hartheimer, PLLC (“M&H”), as counsel to Unlockd Media, Inc. (“Media”),

and Unlockd Operations US Inc. (“Operations”), the debtors and debtors-in-possession in the

above-captioned chapter 11 cases, (the “Debtors”) hereby submits this first interim fee

application (the “Application”) for interim allowance of compensation for professional services

provided in the amount of $54,820.00 and reimbursement of actual and necessary expenses in the

amount of $1,510.00 that M&H incurred for the period of October 26, 2018 through March 31,

2019 (the “Application Period”), in accordance with (a) 11 U.S.C §§ 330 and 331, (b) Rule 2016



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
numbers are: Unlockd Media, Inc., Tax ID No. XX-XX 2901 (“Media”) and Unlockd Operations US Inc., Tax ID
No. XX-XX 0978 (“Operations”). This motion effects both Media and Operations.
18-13243-jlg     Doc 46     Filed 05/03/19    Entered 05/03/19 12:22:44         Main Document
                                             Pg 5 of 44


of the Federal Rules of Bankruptcy Procedure, and (c) Rule 2016-2 of the Local Bankruptcy

Rules for the Southern District of New York. In support of this Application, M&H respectfully

states as follows:

                                        BACKGROUND

   1. On October 26, 2018 (the “Petition Date”), the Debtors filed two voluntary petitions, one

for each of the above referenced debtors, for relief under Chapter 11, Title 11 of the United States

Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”). The Debtors’ chapter 11 cases (these

“Cases”) are small business cases pursuant to §101 (51C) of the Bankruptcy Code.

   2. The Debtors have continued in possession of their assets and the operations of their

businesses as debtors-in-possession. No creditors’ committee, trustee or examiner has been

appointed in these Cases.


   3. On November 26, 2018, this Court entered an order directing joint administration of

these Cases [Docket. No.13].


   4. On November 2, 2018, M&H forwarded a proposed application to employ M&H to the

U.S. Trustee. Upon the U.S. Trustee approval, and after discussions with the Court’s calendar

clerk, on December 10, 2018, the Debtors filed an application to employ Mayerson &

Hartheimer, PLLC as Counsel to the Debtors nunc pro tunc from October 26, 2018 [Docket No.

15] (the “M&H Retention Application”).


   5. On January 3, 2019, this Court entered an Order granting the M&H Retention

Application (the “Order of Retention”) [Docket No. 21]. A copy of the Order of Retention is

attached hereto as Exhibit A.


   6. As of the date of this Application, no interim fees have been authorized in these Cases.

                                                 2
18-13243-jlg    Doc 46     Filed 05/03/19    Entered 05/03/19 12:22:44        Main Document
                                            Pg 6 of 44


                      ITEMIZATION OF SERVICES RENDERED
                         AND DISBURSEMENTS INCURRED

   7. Attached hereto as Exhibit B is a schedule of M&H professionals and paraprofessionals,

including the standard hourly rate for each attorney and paralegal who rendered services to the

Debtors in connection with these Cases during the Application Period, and the title, hourly rate,

aggregate hours worked, and the amount of fees earned by each professional.

   8. Attached hereto as Exhibit C is a table setting forth the blended rates for all M&H

professionals and paraprofessionals.

   9. Attached as Exhibit D are the time records of M&H, which provide a daily summary of

time spent by each M&H professional and paraprofessional during the Application Period.

   10. Attached as Exhibit E. are the schedules for the Application Period setting forth the

amount of payments sought with respect to the expenses for which M&H is seeking payment in

this Application. All of these disbursements comprise the requested sum for M&H’s out-of-pocket

expenses which total $1,510.00 M&H did not mark up any expenses.



                               JURISDICTION AND VENUE

   11. This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334.

Consideration of this Application is a core proceeding pursuant to 28 U.S.C. §157(b).

   12. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory

predicates for the relief sought herein are §§ 330, 331 and 333 of the Bankruptcy Code, as

supplemented by Fed. R. Bankr. P. 2016.




                                               3
18-13243-jlg     Doc 46     Filed 05/03/19    Entered 05/03/19 12:22:44         Main Document
                                             Pg 7 of 44


                                     RELIEF REQUESTED

   13. By this Application, M&H seeks an allowance of fees in the amount of $52,060.00 for

professional services rendered during the Application Period. In addition, the Applicant requests

reimbursement of $1,510.00 for actual and necessary costs and expenses incurred during the

Application Period.

   14. M&H has $15,425.01 on retainer in these matters, and would apply such amount to any

approved fees and expenses. The Debtors have adequate cash on hand to pay the amounts

requested.

   15. By submitting M&H’s detailed time records (which are attached hereto as Exhibit D),

M&H does not intend to waive any privilege or doctrine, including the attorney-client privilege,

work product or other similar privilege or doctrine. All services for which compensation is

requested by the Applicant, were performed for and/or on behalf of the Debtors, and there are no

agreements or understandings for the sharing of any compensation with parties outside of the

Applicant’s firm, although M&H does pay independent contractors which it hires as attorneys and

paralegals from time to time. M&H further states that there has been no unnecessary duplication

of work for which compensation is requested.

   16. The time records (attached hereto as Exhibit D) are a summary covering all the services

performed by Applicant with respect to this matter during the Application Period. This detailed

itemization complies with Local Bankruptcy Rules in that each time entry contains a separate time

allotment, a description of the type of activity and the subject matter of the activity; all time is

billed in increments of one-tenth of an hour, the time entries are presented chronologically in

categories; and all meetings or hearings are individually identified.




                                                 4
18-13243-jlg     Doc 46     Filed 05/03/19    Entered 05/03/19 12:22:44         Main Document
                                             Pg 8 of 44


   17. Most of the work performed by M&H benefited both Debtors equally; however, on

occasion the work benefited only one of the Debtors. Accordingly, M&H kept its time divided

into three general categories: work benefiting both Debtors, work benefiting Media only, and work

benefiting Operations only. Within each of these general categories, M&H kept its time records

in accordance with the task categories required by the Local Rules. The number of hours and fees

and expenses broken down by the Debtor served is attached hereto as Exhibit H.



                          PROFESSIONAL SERVICES RENDERED

   18. At the commencement of the case, most of M&H’s time was spent on case administration.

As the Debtor representative is in Australia, familiarizing him with the requirements of Chapter

11 involved a learning curve. M&H explained the requirements of Chapter 11 to the client,

prepared and finalized all necessary documents ancillary to the petitions and reviewed them with

the client, and prepared the client for and participated in the 341 meeting. M&H also opened the

debtor-in-possession bank accounts and closed the prepetition bank accounts, and generally made

sure that the Debtors complied with the requirements of Chapter 11.

   19. Since the early days of these Cases, M&H has continued to advise the Debtors on

compliance with Chapter 11 and to assist the Debtors in administration of the case. This has

included, without limitation, preparing status reports to the Court, attending status conferences,

reviewing the Monthly Operating Reports with the client and filing them, and attention to inquiries

from creditors and shareholders.

   20. As detailed more below, M&H has also been active in maximizing the estate by settling

claims, collecting receivables, negotiating with the landlord and advising on litigation strategies.




                                                 5
18-13243-jlg    Doc 46      Filed 05/03/19    Entered 05/03/19 12:22:44        Main Document
                                             Pg 9 of 44


   21. Since the filing of these Cases, the debtors have reached a settlement with Silicon Valley

Bank which should bring in approximately $20,000-$30,000 to the Operations estate. M&H has

finalized a stipulation embodying the settlement between Operations and the bank and filed a

motion to approve the settlement pursuant to Bankruptcy Rule 9019. The motion is scheduled to

be heard on May 16, 2019.

   22. Also, since the filing of these Cases, M&H has been attempting to collect Media’s

accounts receivables. Since the filing of these Cases, Media has collected approximately

$144,804.40 of its accounts receivable, which has approximately tripled the amount of cash on

hand.

   23. Additionally, M&H has been working closely with the Debtors’ representatives and its

affiliates in monitoring ongoing litigation which its affiliates were prosecuting in foreign

jurisdictions, and advising the Debtors’ representatives of the pending litigations’ effects on the

Debtors here in the United States. In this regard, M&H has performed legal research, analysis and

strategized whether it would be advantageous to commence related litigation in the United States.

   24. The efforts of M&H have already greatly increased any potential return to creditors.

Attached hereto as Exhibit F are the M&H time records organized by task category. These time

records are identical to those attached hereto as Exhibit D, but those attached as Exhibit D are

organized chronologically, not by task category.

   25. Following is the detailed information, by task category, of all services performed by

Applicant with respect to these consolidated matters during the Application Period.


   26. The Applicant has divided its time into the following categories:

           a) Asset Analysis and Recovery (14.2 Hours - $8,520.00). This category includes

               the identification and review of potential assets including causes of action and


                                                6
18-13243-jlg    Doc 46     Filed 05/03/19     Entered 05/03/19 12:22:44            Main Document
                                            Pg 10 of 44


               nonlitigation recoveries, as well as the negotiation and documentation of the

               settlement with Silicon Valley Bank.

         b) Board of Directors Matters (0.3 Hours - $180.00). This category includes matters

               dealing with Boards of Directors during the pendency of the bankruptcy case.

         c) Business Operations (2.4 Hours -$1,440.00). This category includes issues related

               to debtor-in-possession operations in chapter 11 as well as dealing with banking

               issues to assure compliance with chapter 11 guidelines.

         d) Case Administration (63.9 Hours - $33,360.00). This category includes

               coordination and compliance activities, including preparation of statement of

               financial affairs; schedules; list of contracts; United States Trustee interim

               statements and operating reports; contacts with the United States Trustee and

               general creditor inquiries. This category also includes the preparation of the

               Debtors’ representative for the 341 meeting of creditors and participation therein.

               It includes M&H’s preparation for and participation in case conferences, as well as

               the preparation of status reports to the court, preparing the motion on joint

               administration and the motion to extend time for Debtors to file plan and disclosure

               statement and to extend exclusivity.

         e) Fee/Employment Applications (20.1 Hours - $10,060.00). This category includes

               the preparation of the initial employment applications and the first interim fee

               applications for our firm and other professionals in this matter.

         f) Financing/Cash Collections (0.7 Hours - $420.00). This category includes the

               collection of accounts receivable for the Debtors.




                                                 7
18-13243-jlg     Doc 46     Filed 05/03/19     Entered 05/03/19 12:22:44     Main Document
                                             Pg 11 of 44


           g) Non-Working Travel (half normal billing rate) (1 Hour - $300.00). This

               category includes travel to court hearings when work is not being performed.

           h) Tax Issues (1.0 Hours - $600.00). This category includes work being performed

               analyzing tax issues.

   27. During the Application Period, the Applicant expended the sum of $1,510.04 for

reasonable and necessary actual expenses incurred in these consolidated Cases. Attached as

Exhibit G is a listing of each expense incurred by M&H by task category incurred in these

consolidated matters.

   28. At all relevant times, M&H has been a disinterested person as that term is defined in

Section 101(14) of the Bankruptcy Code and has not represented or held an interest adverse to the

interest of the Debtors.

                           BASIS FOR THE REQUESTED RELIEF

   29. Section 330 of the Bankruptcy Code provides, in pertinent part, that the Court may award

to a professional person, “reasonable compensation for actual necessary services rendered.”

   30. Section 330(a)(3), in turn provides that:       In determining the amount of reasonable

compensation to be awarded […] the court shall consider the nature, the extent, and the value of

such services, taking into account all relevant factors including:

           a. time spent on such services;

           b. the rates charged for such services;

           c. whether the services were necessary to the administration of, or beneficial at the

               time which the service was rendered towards the completion of, a case under this

               title;




                                                 8
18-13243-jlg     Doc 46     Filed 05/03/19     Entered 05/03/19 12:22:44         Main Document
                                             Pg 12 of 44


           d. whether the services were performed within a reasonable amount of time

               commensurate with the complexity, importance, and nature of the problem, issue,

               or task addressed;

           e. with respect to a professional person, whether the person is board-certified or

               otherwise has demonstrated skill and experience in the bankruptcy field; and

           f. whether the compensation is reasonable based on the customary compensation

               charged by comparably skilled practitioners in cases other than cases under this title

               11 U.S.C. § 330(a)(3).

   31. The congressional policy expressed above provides for adequate compensation in order to

continue to attract qualified and competent professionals to bankruptcy cases. See, In re Drexel

Burnham Lambert Group, Inc. 133 B.R. 13, 18 (Bankr. S.D.N.Y. 1991) (“Congress’ objective on

requiring that the market, not the Court, establish attorneys’ rates was to ensure that bankruptcy

cases were staffed by appropriate legal specialists.”); In Re Busy Beaver Bldg. Ctrs, Inc., 19 F.3d

833, 850 (3d Cir. 1994) (“Congress rather clearly intended to provide sufficient economic

incentive to lure competent bankruptcy specialists to practice in the bankruptcy courts.”) (Citation

and internal quotation marks omitted).

   32. Applicants assert that in accordance with the factors enumerated in 11 U.S.C. §§ 330 and

331, the amount requested is fair and reasonable given (a) the complexity of these Cases arising

from the multiple jurisdictions affecting Debtors’ Cases; (b) the time expended, which was

reasonable for each task involved; (c) the nature and extent of the services rendered, which were

necessary to the successful administration of these Cases; (d) the value of such services; (e) the

cost of comparable services other than in a case under this title; (f) the skill of the practitioners,

who are recognized experts in the field; and (g) the benefits to be realized by the unsecured



                                                  9
18-13243-jlg     Doc 46     Filed 05/03/19     Entered 05/03/19 12:22:44         Main Document
                                             Pg 13 of 44


creditors and the estates from the representation. It is respectfully submitted the professionals’

hourly rates are below what is customary compensation for comparably skilled practitioners, and

that, had counsel with less experience in these types of matters been retained, the cost to the estate

would have been greater.



       WHEREFORE, M&H requests (i) interim approval of the total amount of $54,820.00 in

compensation and $1,510.04 , in reimbursement of actual, necessary expenses incurred during the

Application Period; (ii) authorizing M&H to apply its retainer of $15,425.01; (iii) authorizing and

directing the Debtors to remit payment to M&H in the amount of $40,905.03, and (iv) granting

such other and further relief as this Court deems just and proper.


New York, New York
Dated: May 3, 2019

                                           MAYERSON & HARTHEIMER, PLLC

                                               By:    /s/ David H. Hartheimer
                                                      David H. Hartheimer, Esq.
                                                      Sandra E. Mayerson, Esq.
                                                      Mayerson & Hartheimer, PLLC
                                                      845 Third Avenue, 11th Floor
                                                      New York, NY 10022
                                                      Tel: (646) 778-4382
                                                      Fax: 646-778-4384
                                                      david@mhlaw-ny.com
                                                      sandy@mhlaw-ny.com

                                                      Counsel for Debtor and
                                                      Debtor-in-Possession




                                                 10
18-13243-jlg   Doc 46   Filed 05/03/19     Entered 05/03/19 12:22:44   Main Document
                                         Pg 14 of 44



                               CERTIFICATION
18-13243-jlg       Doc 46     Filed 05/03/19     Entered 05/03/19 12:22:44       Main Document
                                               Pg 15 of 44


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                      Chapter 11
    In re:

    UNLOCKD OPERATIONS US INC. 1,                     Case No. 18-13243 (JLG)

                                 Debtor.




                CERTIFICATION UNDER GUIDELINES FOR FEES AND
           DISBURSEMENTS FOR PROFESSIONALS WITH RESPECT TO THE
       FIRST INTERIM APPLICATION OF MAYERSON AND HARTHEIMER, PLLC,
       AS COUNSEL FOR THE DEBTORS, FOR ALLOWANCE OF COMPENSATION
       AND REIMBURSEMENT OF EXPENSES FOR SERVICES RENDERED FROM
            OCTOBER 26, 2018 THROUGH AND INCLUDING MARCH 31, 2019


I, David H. Hartheimer, hereby certify that:

             1.   I am a Member of Mayerson & Hartheimer, PLLC (“M&H”). I have personal

knowledge of the facts set forth herein.

             2.   I submit this Certification in support of the First Interim Fee Application of M&H,

as Attorneys to the Debtors, for Allowance of Compensation and Reimbursement of Expenses for

the Period from October 26, 2018 through March 31, 2019 (the “Application”).

             3.   I have read the Application and, to the best of my knowledge, information and

belief, formed after reasonable inquiry (i) the Application complies with the United States Trustee

Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed

Under 11 U.S.C. section 330 effective January 30, 1996 (the “UST Guidelines”), Rule 2016 of the



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal
tax identification numbers are: Unlockd Media, Inc., Tax ID No. XX-XX 2901 (“Media”) and
Unlockd Operations US Inc., Tax ID No. XX-XX 0978 (“Operations”). This motion effects both
Media and Operations.
18-13243-jlg    Doc 46     Filed 05/03/19     Entered 05/03/19 12:22:44       Main Document
                                            Pg 16 of 44


Bankruptcy Rules, and this Court’s Interim Compensation Order; (ii) the fees and expenses

requested therein are billed at rates and in accordance with practices customarily employed by

M&H and generally accepted by M&H’s clients; (iii) in charging for a reimbursable service, M&H

does not include any amounts for amortization of the cost of any investment, equipment or capital

outlay; and (iv) in seeking reimbursement for a service which M&H justifiably purchased or

contracted from a third party, M&H has requested reimbursement only for the amount billed to

M&H by the third-party vendor and paid by M&H to such vendor.

       4.      There is no agreement or understanding between M&H and any other person, other

than the members of M&H, for the sharing of compensation to be received for services rendered

or to be rendered in the Chapter 11 Cases, except that, M&H does hire contract professionals from

time to time to work on this and other matters and pays them an hourly fee.

       The Office of the United States Trustee, will be served with a copy of the Application.

       WHEREFORE, I declare that the above is true and correct to the best of my knowledge.

Dated: New York, NY                                 /s/ David H. Hartheimer
May 3, 2019                                             David H. Hartheimer
                                                        Member
18-13243-jlg   Doc 46   Filed 05/03/19     Entered 05/03/19 12:22:44   Main Document
                                         Pg 17 of 44



                                   EXHIBIT A
18-13243-jlg      Doc 46
                      21     Filed 05/03/19
                                   01/03/19     Entered 05/03/19
                                                         01/03/19 12:22:44
                                                                  16:13:49        Main Document
                                              Pg
                                               Pg18
                                                  1 of 44
                                                       3




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF NEW YORK


 In re:                                                            Chapter 11

 UNLOCKD MEDIA, INC.,                                              Case No. 18-13243 (JLG)

                             Debtor.

 Tax I.D. No. XX-XXX2901


 In re:                                                            Chapter 11

 UNLOCKD OPERATIONS US INC.,                                       Case No. 18-13248 (JLG)

                             Debtor.

 Tax I.D. No. XX-XXX878



           ORDER AUTHORIZING THE EMPLOYMENT AND RETENTION OF
          MAYERSON AND HARTHEIMER, PLLC AS BANKRUPTCY COUNSEL
             TO THE DEBTORS EFFECTIVE AS OF THE PETITION DATE

          Upon the application (the “Application”) of the above-captioned debtors and debtors-in -

possession (the “Debtors”), for entry of an order, pursuant to bankruptcy Code sections 327(a)

and 328, bankruptcy Rules 2014 and 2016 and Local Rules 2014-1 and 2016-1 authorizing the

employment and retention of Mayerson and Hartheimer, PLLC (“M&H”) as counsel; and the

Court having reviewed the Application and the Hartheimer Declaration, that M&H does not hold

or represent any interest adverse to the Debtors or their estates, that it is a “disinterested person”

as the term is defined in Bankruptcy Code section 101(14); and that its employment is necessary

and in the best interest of the Debtors’ estate, creditors, and other parties in interest; and due and

sufficient notice of the Application having been given under the particular circumstances; and it
18-13243-jlg    Doc 46
                    21     Filed 05/03/19
                                 01/03/19        Entered 05/03/19
                                                          01/03/19 12:22:44
                                                                   16:13:49    Main Document
                                               Pg
                                                Pg19
                                                   2 of 44
                                                        3


appearing that no other or further notice need be provided; and upon the record herein; and after

due deliberation thereon; and good and sufficient cause appearing therefor, it is hereby


ORDERED, ADJUDGED, AND DECREED THAT:

       1.      The Application is GRANTED to the extent set forth herein.

       2.      Pursuant to Bankruptcy Code section 327(a), the Debtors, as debtors and debtors-

in-possession, are authorized to employ M&H as their bankruptcy counsel, effective as of the

Petition Date, upon the terms and for the purposes set forth in the Application and the

Engagement Agreement and to perform the professional services set forth in the Application and

the Engagement Agreement.

       3.      To the extent the Application or Engagement Agreement are inconsistent with this

Order, the terms of this Order shall govern.

       4.      Mayerson and Hartheimer shall be compensated for fees and reimbursed for

reasonable and necessary expenses only upon approval of an application pursuant to sections 330

and 331 of the Bankruptcy Code, the applicable provisions of the Bankruptcy Rules, the Local

Rules and fee and expense guidelines, and any orders of this Court.

       5.      M&H is authorized to hold the remaining balance of the Retainer. The remaining

balance of the Retainer shall be applied toward postpetition fees and expenses, after such

postpetition fees and expenses are approved pursuant to the first order by the Court awarding

fees and expenses to M&H.

       6.      At least ten business days before implementing any increase in the rates of

M&H’s professionals providing services in this case, M&H shall file and serve on the United

States Trustee and any official committee a supplemental affidavit providing justification for any




                                                   2
18-13243-jlg     Doc 46
                     21     Filed 05/03/19
                                  01/03/19     Entered 05/03/19
                                                        01/03/19 12:22:44
                                                                 16:13:49       Main Document
                                             Pg
                                              Pg20
                                                 3 of 44
                                                      3


such rate increases and stating whether the Debtor has agreed to them. All parties in interest

retain the right to object to any rate increase on any grounds.

       7.      Notwithstanding any Bankruptcy Rule to the contrary, this Order shall be

immediately effective and enforceable upon its entry.

       8.      The court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation or interpretation of this Order.

       9.      Notwithstanding any provision to the contrary in the Engagement Agreement, any

dispute relating to the services provided by M&H shall be referred to arbitration consistent with

the terms of the Engagement Agreement only to the extent that this Court does not have, retain or

exercise jurisdiction over the dispute.

       9.      Notwithstanding anything to the contrary in the Engagement Agreement, M&H

shall not withdraw as Debtors’ counsel prior to the effective date of any chapter 11 plan

confirmed in these chapter 11 cases without prior approval of the Court in accordance with Local

Bankruptcy Rule 2090-1(e).

Dated: January 3, 2019
       New York, New York
                                              /s/   James L. Garrity, Jr.
                                              UNITED STATES BANKRUPTCY JUDGE




No Objection by The United States Trustee


___ Benjamin J. Higgins
By, Benjamin J. Higgins




                                                    3
18-13243-jlg   Doc 46   Filed 05/03/19     Entered 05/03/19 12:22:44   Main Document
                                         Pg 21 of 44



                                   EXHIBIT B
18-13243-jlg   Doc 46     Filed 05/03/19     Entered 05/03/19 12:22:44     Main Document
                                           Pg 22 of 44


    SCHEDULE OF MAYERSON & HARTHEIMER, PLLC PROFESSIONALS
  AND PARAPROFESSIONALS WHO RENDERED SERVICES TO THE DEBTORS

       The M&H attorneys and paraprofessionals who rendered services to the Debtors during
the Fee Period are:



     TIME KEEPER         POSITION       YEAR        HOURLY        TOTAL       TOTAL
                        WITH THE        FIRST       BILLING       BILLED   COMPENSATION
                        APPLICANT    ADMITTED        RATE*        HOURS
 David H. Hartheimer    Member         1990         $600.00           47.5    $28,200.00
 Sandra E. Mayerson     Member         1976         $600.00           43.1    $25,320.00
 Katy Mayerson          Paralegal       NA          $100.00            2.0       $200.00
 Twee Dam               Paralegal       NA          $100.00           11.0     $1,100.00
 TOTAL FOR TIME KEEPERS                                              103.6    $54,820.00




* Time Keepers’ non-working travel time is billed at 50% of normal Hourly Billing Rate.
18-13243-jlg   Doc 46   Filed 05/03/19     Entered 05/03/19 12:22:44   Main Document
                                         Pg 23 of 44



                                   EXHIBIT C
18-13243-jlg   Doc 46     Filed 05/03/19     Entered 05/03/19 12:22:44   Main Document
                                           Pg 24 of 44




                                    BLENDED RATES
 PROFESSIONALS                 BLENDED              TOTAL HOURS          TOTAL
                                RATES                 BILLED          COMPENSATION

 Partners                    $600.00 per hour                  90.6           $53,520.00
 Associates (There are no
 associates at this firm)
 Total Incurred by all       $600.00 per hour                  90.6           $53,520.00
 Attorneys:
 Less Client Accommodation for Non-Working Travel
 (50% of Fees Incurred):
 Blended Attorney Rate:      $600.00 per hour                  90.6           $53,520.00
 Paraprofessionals           $100.00 per hour                  13.0            $1,300.00
 Total Incurred by all Non-                                    13.0            $1,300.00
 Attorneys:
 Blended Paralegal Rate:     $100.00 per Hour
 Total Requested:                                             103.6           $54,820.00
18-13243-jlg   Doc 46   Filed 05/03/19     Entered 05/03/19 12:22:44   Main Document
                                         Pg 25 of 44



                                   EXHIBIT D
       18-13243-jlg             Doc 46              Filed 05/03/19                 Entered 05/03/19 12:22:44                                     Main Document
                                                                                 Pg 26 of 44

            Mayerson & Hartheimer PLLC - Chronological Time Entries by Matter
Date       Time Keeper        Activity              Description                                                                                      Billable   Hourly Rate   Billable Amt
                                                                                                                                                     Time
Both Chapter 11
10/26/2018 Sandra Mayerson    A103 - Draft/revise Correspondence with U.S. Trustee re filing and sending all docs (.30); Correspondence with         0.70       $600.00/hr $420.00
                                                  client re filing (.10); Review redactions for PII prior to filing (.30).

10/27/2018 Sandra Mayerson    A110 - Manage         Prepare and send Chambers copy of all pleadings; Prepare pleadings binder for first day          0.40       $600.00/hr $240.00
                              data/files            hearing.
10/29/2018 Sandra Mayerson    A108 -                Correspondence with U.S. Trustee re IDI (.20); TC W. Rodriguez, clerk to Judge Garrity, re first 1.30       $600.00/hr $780.00
                              Communicate           day orders and follow up re same (.20); Correspondence with client re
                              (other external)      (.40); Coordinate with British administrators (.30); Respond to inquiries from reporters (.20).

10/29/2018 Sandra Mayerson    A108 -              Correspondence with Silicon Valley Bank re opening DIP accounts.                                   0.20       $600.00/hr $120.00
                              Communicate
                              (other external)
11/01/2018 Sandra Mayerson    A103 - Draft/revise Finalize drafts of Joint Motion for Joint Administration and Procedural Consolidation and          1.00       $600.00/hr $600.00
                                                  proposed order for same; File with court in both cases.
11/02/2018 Twee Dam           A111 - Other        Prepare Motion for Joint Administration for service. Attention to service.                         5.00       $100.00/hr $500.00
11/02/2018 Twee Dam           A110 - Manage       Prepare case binders for Court.                                                                    2.00       $100.00/hr $200.00
                              data/files
11/02/2018 Sandra Mayerson    A110 - Manage       Attention to service of Joint Administration motion (.30); TC w/ B. Higgins of U.S. Trustee re     0.80       $600.00/hr $480.00
                              data/files          background of case (.20); Prepare cover letter to Court with pleadings binder (.30).

11/02/2018 Sandra Mayerson    A108 -              Correspondence with Bank re DIP accounts; Review policies sent by bank.                            0.20       $600.00/hr $120.00
                              Communicate
                              (other external)
11/02/2018 Sandra Mayerson    A103 - Draft/revise Prepare Certificate of Service re Motion for Joint Administration.                                 0.20       $600.00/hr $120.00

11/02/2018 David Hartheimer   A103 - Draft/revise Finalize Mayerson & Hartheimer retention application. TC with B. Higgins of U.S. Trustee re        3.50       $600.00/hr $2,100.00
                                                  same.
11/02/2018 David Hartheimer   A111 - Other        Attention to service of Motion for Joint Administration.                                           1.10       $600.00/hr $660.00
11/02/2018 David Hartheimer   A103 - Draft/revise Revise Certificate of Service.                                                                     0.30       $600.00/hr $180.00

11/02/2018 David Hartheimer   A111 - Other          Attention to preparation of case binder for court.                                               0.30       $600.00/hr $180.00
11/02/2018 David Hartheimer   A107 -                TC with B. Higgins re case history and background and anticipated plan of action for case.       0.20       $600.00/hr $120.00
                              Communicate
                              (other outside
                              counsel)
11/05/2018 David Hartheimer   A107 -                Prepare for and participate in TC with counsel to British administrator and SEM.                 1.30       $600.00/hr $780.00
                              Communicate
                              (other outside
                              counsel)
11/05/2018 Twee Dam           A111 - Other          Finalize service of Motion for Joint Administration and finalize case binder. Attention to       2.00       $100.00/hr $200.00
                                                    service and arranging for hand delivery of case binder to court.
11/05/2018 Sandra Mayerson    A107 -                Review documents from British administrator                                   (1.10); TC w/ L.   1.80       $600.00/hr $1,080.00
                              Communicate           Brittain, British Administrator; O. Bretz, British solicitor; and DHH re
                              (other outside                                                (.50); Correspondence with client and British
                              counsel)              administrator                                   (.20).
11/05/2018 Sandra Mayerson    A108 -                Gather documents and respond to bank questionnaire re opening DIP bank accounts.                 1.00       $600.00/hr $600.00
                              Communicate
                              (other external)
11/06/2018 Sandra Mayerson    A108 -                Correspondence with bank re opening DIP accounts; Review completed applications and              0.70       $600.00/hr $420.00
                              Communicate           client attestation for accuracy and forward to client with cover memo explaining same;
                              (other external)      Further correspondence with bank re same.
11/07/2018 Twee Dam           A111 - Other          Assist with preparation of Vernon retention application.                                         2.00       $100.00/hr $200.00
11/07/2018 Sandra Mayerson    A108 -                Finalize and forward documents to bank re opening DIP accounts.                                  0.30       $600.00/hr $180.00
                              Communicate
                              (other external)
11/07/2018 David Hartheimer   A104 -                Review U.S. Trustee's suggested revisions to Mayerson & Hartheimer retention application.        0.30       $600.00/hr $180.00
                              Review/analyze
11/07/2018 David Hartheimer   A103 - Draft/revise   Draft Vernon retention application.                                                              1.90       $600.00/hr $1,140.00

11/08/2018 Sandra Mayerson    A108 -                TC w/ W. Rodriguez re amending petition to unredact EIN and related administrative matters 1.40             $600.00/hr $840.00
                              Communicate           (.20); Research re EIN redaction (.40); TC w/ paralegal re new binder as requested by Ms.
                              (other external)      Rodriguez (.10); Send chambers Word version of proposed order re joint administration w/
                                                    cover letter (.30); TC with law clerk A. Wells re redaction issue (.20); Correspondence with
                                                    client to explain amendment (.20).

11/09/2018 Sandra Mayerson    A102 - Research       Further research re redaction of EIN (.30); 2 TC w/ W. Rodriguez re same (.20); Finalize and     0.70       $600.00/hr $420.00
                                                    file amended petitions (.20).
11/09/2018 Sandra Mayerson    A108 -                Review new pleadings binder and prepare cover letter for chambers.                               0.20       $600.00/hr $120.00
                              Communicate
                              (other external)
     18-13243-jlg              Doc 46               Filed 05/03/19                   Entered 05/03/19 12:22:44                                     Main Document
                                                                                   Pg 27 of 44

11/13/2018 Sandra Mayerson    A108 -                Further correspondence w/ Silicon Valley Bank re opening DIP accounts and settlement on           0.30   $600.00/hr $180.00
                              Communicate           cash collateral.
                              (other external)
11/14/2018 Sandra Mayerson    A108 -              Review U.S. Trustee requirements via correspondence with client in preparation for IDI (.60); 1.70         $600.00/hr $1,020.00
                              Communicate         Correspondence with U.S. Trustee to provide info required in advance of IDI (.70);
                              (other external)    Correspondence with Silicon Valley Bank re opening DIP Accounts (.10); Further inquiries of
                                                  debtors and L. Patt                      (.20); Correspondence with L. Patt re Monthly
                                                  Operating Report (.10).
11/14/2018 David Hartheimer   A103 - Draft/revise Finalize Vernon retention application for review by the U.S. Trustee.                         0.50         $600.00/hr $300.00

11/15/2018 Sandra Mayerson    A106 -                Forward documents to client with explanations to prepare for IDI.                                 0.50   $600.00/hr $300.00
                              Communicate (with
                              client)
11/15/2018 Sandra Mayerson    A108 -                Finalize opening of DIP accounts, review information from bank, and communicate with              1.70   $600.00/hr $1,020.00
                              Communicate           client and U.S. Trustee re same (.50); Organize further information for U.S. Trustee for IDI
                              (other external)      (.60); Communicate w/ M. Berriman and T. Bricker re
                                                                                      (.60).

11/16/2018 Sandra Mayerson    A105 -                TC w/ DHH re                                                                                      0.20   $600.00/hr $120.00
                              Communicate (in                                  .
                              firm)
11/16/2018 Sandra Mayerson    A108 -                Correspondence with financial advisor and Price Waterhouse to try to obtain tax returns           0.30   $600.00/hr $180.00
                              Communicate           requested by U.S. Trustee; Correspondence with Tess Bricker re documents needed for IDI.
                              (other external)
11/16/2018 David Hartheimer   A108 -                Review U.S. Trustee revisions to retention application of financial advisor. TC with L. Patt of   0.50   $600.00/hr $300.00
                              Communicate           Vernon           TC with SEM
                              (other external)
11/16/2018 David Hartheimer   A108 -                TC with L. Patt re obtaining items required in order to file MORs. Call with SEM re same.         0.40   $600.00/hr $240.00
                              Communicate
                              (other external)
11/19/2018 Sandra Mayerson    A101 - Plan and       Review all documents and prepare for IDI (.50); Prepare certifications with information from      2.50   $600.00/hr $1,500.00
                              prepare for           bank; Obtain signatures and send final documents to U.S. Trustee (.60); Prepare client for
                                                                                       (1.40).
11/20/2018 Sandra Mayerson    A109 - Appear         Prepare for and participate in initial intake interview with U.S. Trustee (.50);                  0.70   $600.00/hr $420.00
                              for/attend                                      (.20).
11/20/2018 Sandra Mayerson    A106 -                Receive and review notice of 341 meeting and communicate with client re same (.20).               0.20   $600.00/hr $120.00
                              Communicate (with
                              client)
11/26/2018 David Hartheimer   A103 - Draft/revise Finalize M&H retention application for client review.                                               0.60   $600.00/hr $360.00

11/26/2018 David Hartheimer   A104 -                Finalize Vernon retention application for client review.                                          0.60   $600.00/hr $360.00
                              Review/analyze
11/26/2018 David Hartheimer   A108 -                TC with W. Rodiguez re method of having retention applications of M&H and Vernon heard,           0.10   $600.00/hr $60.00
                              Communicate           i.e. motion or notice of presentment.
                              (other external)
11/26/2018 David Hartheimer   A106 -                Correspondence with M. Berriman re                                                     .          0.20   $600.00/hr $120.00
                              Communicate (with
                              client)
11/26/2018 Sandra Mayerson    A103 - Draft/revise   Draft letter for client review to U.S. Trustee requesting video appearance at 341 meeting.        1.50   $600.00/hr $900.00

11/28/2018 David Hartheimer   A103 - Draft/revise Finalize letter for videoconference 341 meeting.                                                    0.50   $600.00/hr $300.00

11/30/2018 David Hartheimer   A104 -                Review letter from IRS form 13736. TCs and correspondence with L. Patt of Vernon re same.         0.70   $600.00/hr $420.00
                              Review/analyze        Review letter from Vernon to IRS responding to IRS letter.
12/01/2018 David Hartheimer   A105 -                Discuss                                            with SEM.                                      0.10   $600.00/hr $60.00
                              Communicate (in
                              firm)
12/01/2018 Sandra Mayerson    A106 -                Correspondence with client re                                    ; Discuss                        0.20   $600.00/hr $120.00
                              Communicate (with                                         with DHH.
                              client)
12/03/2018 David Hartheimer   A107 -                TC with B. Higgens from U.S. Trustee re videoconference 341 meeting. Confer w/ SEM re             0.30   $600.00/hr $180.00
                              Communicate                .
                              (other outside
                              counsel)
12/05/2018 David Hartheimer   A103 - Draft/revise   Finalize retention application for Debtors' counsel.                                              0.60   $600.00/hr $360.00

12/05/2018 David Hartheimer   A103 - Draft/revise Finalize retention application for Debtors' financial advisor.                                      0.50   $600.00/hr $300.00

12/06/2018 David Hartheimer   A103 - Draft/revise Correspondence with U.S. Trustee re Mr. Berriman's inability to travel to the United States         0.20   $600.00/hr $120.00
                                                  for 341 meeting.
12/06/2018 David Hartheimer   A101 - Plan and     Preparations for and testing equipment for video 341 meeting. Perform test meeting.                 0.70   $600.00/hr $420.00
                              prepare for
12/06/2018 David Hartheimer   A107 -              TC with B. Higgins re setting up video 341 meeting.                                                 0.10   $600.00/hr $60.00
                              Communicate
                              (other outside
                              counsel)
     18-13243-jlg              Doc 46               Filed 05/03/19                Entered 05/03/19 12:22:44                                   Main Document
                                                                                Pg 28 of 44

12/07/2018 David Hartheimer   A103 - Draft/revise Review and respond to correspondence from U.S. Trustee re rescheduled 341 meeting.             0.10   $600.00/hr $60.00

12/07/2018 David Hartheimer   A106 -                Correspondence w/ M. Berriman                                                         .      0.20   $600.00/hr $120.00
                              Communicate (with
                              client)
12/10/2018 David Hartheimer   A110 - Manage         File M&H retention application electronically using ECF system.                              0.30   $600.00/hr $180.00
                              data/files
12/10/2018 David Hartheimer   A110 - Manage         File Vernon retention application electronically using ECF system.                           0.20   $600.00/hr $120.00
                              data/files
12/12/2018 Sandra Mayerson    A106 -                TC w/ M. Berriman re                                .                                        0.50   $600.00/hr $300.00
                              Communicate (with
                              client)
12/13/2018 David Hartheimer   A103 - Draft/revise Revise Vernon retention application. File amended Vernon retention application. Prepare        1.20   $600.00/hr $720.00
                                                  and send form of order to Court.
12/13/2018 David Hartheimer   A103 - Draft/revise Prepare proposed order approving employment of Mayerson & Hartheimer; prepare                  0.40   $600.00/hr $240.00
                                                  electronic submission to Court.
12/14/2018 Sandra Mayerson    A101 - Plan and     Review documents and prepare for 341 meeting.                                                  0.60   $600.00/hr $360.00
                              prepare for
12/14/2018 Sandra Mayerson    A109 - Appear       Meet w/ U.S. Trustee prior to 341 meeting; Attend and participate in 341 meeting.              0.80   $600.00/hr $480.00
                              for/attend
12/14/2018 David Hartheimer   A109 - Appear       Prepare for and attend 341 meeting.                                                            1.60   $600.00/hr $960.00
                              for/attend
12/18/2018 David Hartheimer   A103 - Draft/revise Prepare Supplemental Declaration of Disinterest and Schedule of Interested Parties.            2.50   $600.00/hr $1,500.00

12/18/2018 David Hartheimer   A108 -              TC w/ L. Patt re access to bank accounts for Monthly Operating Reports, case administration, 0.30     $600.00/hr $180.00
                              Communicate         and filing of tax returns.
                              (other external)
12/18/2018 David Hartheimer   A103 - Draft/revise Prepare Notice of Adjournment for status conference.                                         0.40     $600.00/hr $240.00

12/18/2018 David Hartheimer   A103 - Draft/revise Prepare Affidavit of Service for M&H and Vernon retention applications; Prepare                0.40   $600.00/hr $240.00
                                                  Supplemental Declaration of Disinterest.
12/19/2018 Sandra Mayerson    A111 - Other        Review and file Supplemental Declaration of Disinterest.                                       0.10   $600.00/hr $60.00
12/19/2018 Sandra Mayerson    A108 -              TCs w/ W. Rodriguez and B. Higgins re adjourning initial case conference due to illness.       0.10   $600.00/hr $60.00
                              Communicate
                              (other external)
12/19/2018 Sandra Mayerson    A104 -              Review and revise supplemental disclosure for retention application.                           0.10   $600.00/hr $60.00
                              Review/analyze
12/19/2018 David Hartheimer   A111 - Other        Attention to service of M&H and Vernon retention applications.                                 1.10   $600.00/hr $660.00
01/04/2019 David Hartheimer   A104 -              Review entered Order approving the retention of Vernon as financial advisor.                   0.10   $600.00/hr $60.00
                              Review/analyze
01/04/2019 Sandra Mayerson    A104 -              Review revised order signed by Court re Vernon retention and advise L. Patt re same (.10);     0.20   $600.00/hr $120.00
                              Review/analyze      Calculate and calendar relevant deadlines for case (.10).
01/09/2019 Sandra Mayerson    A107 -              TCs with counsel for Silicon Valley Bank re banking relationship.                              0.10   $600.00/hr $60.00
                              Communicate
                              (other outside
                              counsel)
01/09/2019 David Hartheimer   A102 - Research     Legal research on                                                                              2.70   $600.00/hr $1,620.00
                                                                       .
01/10/2019 Sandra Mayerson    A107 -              Negotiate with bank counsel re return of cash collateral.                                      0.20   $600.00/hr $120.00
                              Communicate
                              (other outside
                              counsel)
01/10/2019 Sandra Mayerson    A101 - Plan and     Attention to Monthly Operating Report.                                                         0.10   $600.00/hr $60.00
                              prepare for
01/10/2019 David Hartheimer   A102 - Research     Legal research on                                                                              2.30   $600.00/hr $1,380.00
                                                                       .
01/11/2019 David Hartheimer   A105 -              Confer w/ SEM re                                         .                                     0.30   $600.00/hr $180.00
                              Communicate (in
                              firm)
01/11/2019 Sandra Mayerson    A102 - Research     Confer w/ DHH re                                         .                                     0.30   $600.00/hr $180.00
01/15/2019 Sandra Mayerson    A101 - Plan and     Review documents to prepare for initial case conference; Contact British administrator re      0.20   $600.00/hr $120.00
                              prepare for         same; Multiple attempts to retrieve information from bank.
01/16/2019 Sandra Mayerson    A101 - Plan and     Review documents in preparation for hearing; Correspondence with British Administrator re      0.70   $600.00/hr $420.00
                              prepare for               ; Correspondence with bank re same.
01/16/2019 Sandra Mayerson    A109 - Appear       Attend and participate in initial case conference at Court.                                    0.80   $600.00/hr $480.00
                              for/attend
01/16/2019 Sandra Mayerson    A112 - Travel       Non-working travel time to and from court conference.                                          0.80   $300.00/hr $240.00
01/16/2019 Sandra Mayerson    A108 -              Correspondence with                              ; Update British administrator re       and   0.20   $600.00/hr $120.00
                              Communicate                 .
                              (other external)
01/16/2019 Sandra Mayerson    A108 -              Confer w/ L. Patt re determining documents required for Monthly Operating Reports and tax      1.00   $600.00/hr $600.00
                              Communicate         returns; Correspondence with bank re obtaining information and authorizing L. Patt to view
                              (other external)    accounts; Correspondence with L. Patt re same.
01/17/2019 David Hartheimer   A108 -              TC w/ SEM and S. Latham of Augusta Ventures re potential causes of action and litigation       0.50   $600.00/hr $300.00
                              Communicate         funding.
                              (other external)
     18-13243-jlg              Doc 46               Filed 05/03/19                 Entered 05/03/19 12:22:44                                    Main Document
                                                                                 Pg 29 of 44

01/17/2019 Sandra Mayerson    A108 -                TC w/ S. Latham of Augusta Ventures re potential causes of action and litigation funding.       0.50    $600.00/hr $300.00
                              Communicate
                              (other external)
01/22/2019 David Hartheimer   A105 -                Work with paralegal to send out payment demands.                                                1.50    $600.00/hr $900.00
                              Communicate (in
                              firm)
01/23/2019 David Hartheimer   A105 -                Confer with Paralegal re collection effort.                                                     0.10    $600.00/hr $60.00
                              Communicate (in
                              firm)
01/23/2019 David Hartheimer   A108 -                TC with L. Patt re receivable collection effort. Prepare table demonstrating status of          1.50    $600.00/hr $900.00
                              Communicate           receivables.
                              (other external)
01/24/2019 Sandra Mayerson    A106 -                Review and revise Monthly Operating Reports for November and December 2018 for both             0.30    $600.00/hr $180.00
                              Communicate (with     debtors; Forward                                      Correspondence with L. Patt re
                              client)               final revisions of same.
01/24/2019 Sandra Mayerson    A110 - Manage         Forward Monthly Operating Reports for November and December 2018 for both debtors to            0.10    $600.00/hr $60.00
                              data/files            U.S. Trustee with cover letter.
02/27/2019 Sandra Mayerson    A107 -                Correspondence with British administrator re               .                                    0.10    $600.00/hr $60.00
                              Communicate
                              (other outside
                              counsel)
03/01/2019 Sandra Mayerson    A108 -                Rvw response from M Berriman re                  and discuss w/ DHH (.20); Email to J. Martino 0.30     $600.00/hr $180.00
                              Communicate           to follow up(.10)
                              (other external)
03/01/2019 David Hartheimer   A103 - Draft/revise review status report to court. Confer with S. Mayerson on issues regarding                        0.70    $600.00/hr $420.00
                                                                                 .
03/01/2019 Sandra Mayerson    A103 - Draft/revise Draft status report requested by Court                                                            0.50    $600.00/hr $300.00

03/04/2019 Sandra Mayerson    A103 - Draft/revise Finalize status report and file with Court (.40); Emails to J. Martino re        (.10); TC J      0.60    $600.00/hr $360.00
                                                  Martino re same (.10)
03/08/2019 Sandra Mayerson    A106 -              Emails C. Hodge and M. Berriman re management of company; Email M Berriman re                     0.30    $600.00/hr $180.00
                              Communicate (with
                              client)
03/11/2019 David Hartheimer   A107 -              T Conf with C. Hodge (Australian administrator) and SEM re                                        0.70    $600.00/hr $420.00
                              Communicate                           (.70)
                              (other outside
                              counsel)
03/11/2019 Sandra Mayerson    A106 -              Prepare for tomorrow's status conference (.30); T Conf with C. Hodge (Australian                  1.00    $600.00/hr $600.00
                              Communicate (with administrator) and DHH re                                                    (.70)
                              client)
03/12/2019 Sandra Mayerson    A112 - Travel       Non-working travel time to and from hearing                                                       1.00    $300.00/hr $300.00
03/12/2019 Sandra Mayerson    A109 - Appear       Attend and participate in status conference before Court                                          0.30    $600.00/hr $180.00
                              for/attend
03/12/2019 David Hartheimer   A112 - Travel       Non working travel to court for status conference.                                                1.00    $300.00/hr $300.00
03/12/2019 David Hartheimer   A112 - Travel       Appear at status conference.                                                                      0.50    $600.00/hr $300.00
03/12/2019 Sandra Mayerson    A106 -              Update director and shareholder                                                                   0.10    $600.00/hr $60.00
                              Communicate (with
                              client)
03/14/2019 Katy Mayerson      A103 - Draft/revise Prepare M&H fee application; Review and revise SEM and DHH time entries re same.                  0.50    $100.00/hr $50.00

03/19/2019 Katy Mayerson      A103 - Draft/revise Continue to prepare M&H fee application; Review and revise SEM and DHH time entries re            1.50    $100.00/hr $150.00
                                                  same.
03/20/2019 David Hartheimer   A103 - Draft/revise Drafting motion to extend exclusivity, papers include, motion, notice of motion, proposed         5.20    $600.00/hr $3,120.00
                                                  order and attorney’s affidavit on support.
03/20/2019 Sandra Mayerson    A106 -              Emails to and from M Berriman re                                                                  0.30    $600.00/hr $180.00
                              Communicate (with
                              client)
03/20/2019 Sandra Mayerson    A103 - Draft/revise Attention to motion to attend exclusivity; TC courtroom deputy for date on hearing re same        0.10    $600.00/hr $60.00

03/21/2019 David Hartheimer   A103 - Draft/revise Drafting motion to extend exclusivity.                                                            1.00    $600.00/hr $600.00

03/21/2019 Sandra Mayerson    A103 - Draft/revise TC W Rodriguez re hearing date for Exclusity; Review and revise motion to extend exclusivity 1.20         $600.00/hr $720.00
                                                  and accompanying notice of motion and declaration; File same on ECF
03/21/2019 David Hartheimer   A103 - Draft/revise Finalize motion to extend exclusivity. Prepare motion for filing, attention to filing.       2.50         $600.00/hr $1,500.00

03/21/2019 David Hartheimer   A110 - Manage       Prepare motion to extend for service.                                                             0.70    $600.00/hr $420.00
                              data/files
03/22/2019 David Hartheimer   A103 - Draft/revise Drafting affidavits of service for service of motion to extend debtors’ period of exclusivity     0.60    $600.00/hr $360.00
                                                  and adjourned case conference.
03/22/2019 David Hartheimer   A111 - Other        Attention to service of motion to extend exclusivity and service of notice of adjourned initial   1.20    $600.00/hr $720.00
                                                  case conference.
03/22/2019 Sandra Mayerson    A103 - Draft/revise Review and revise notice of adjournment and file on ECF (.20); File certificate of service for    0.30    $600.00/hr $180.00
                                                  Motion to extend exclusivity on ECF (.10)
03/26/2019 Sandra Mayerson    A106 -              Email client re strategy going forward; Email to and from B. Higgins of UST re same               0.20    $600.00/hr $120.00
                              Communicate (with
                              client)
                                                                                                                       Totals For Both Chapter 11   95.00               $49,660.00
     18-13243-jlg              Doc 46               Filed 05/03/19                 Entered 05/03/19 12:22:44                                  Main Document
                                                                                 Pg 30 of 44

Media Only Chapter 11
10/26/2018 Sandra Mayerson    A111 - Other        Finalize ancillary documents and file after petition                                             1.20     $600.00/hr $720.00
11/02/2018 Sandra Mayerson    A111 - Other        Electronically file Certificate of service                                                       0.10     $600.00/hr $60.00
11/08/2018 Sandra Mayerson    A103 - Draft/revise Work w/ L Patt to amend petition                                                                 0.60     $600.00/hr $360.00

01/15/2019 Sandra Mayerson    A104 -                Review aged receivables and formulate plan for collection                                      0.20     $600.00/hr $120.00
                              Review/analyze
01/22/2019 Sandra Mayerson    A101 - Plan and       Reconcile A/R; Prepare template collection letter to send to accounts receivable; Work with    1.30     $600.00/hr $780.00
                              prepare for           paralegal to prepare letter concerning each receivable
01/22/2019 Sandra Mayerson    A103 - Draft/revise   Review, revise and finalize monthly operating reports for stub, November and December;         0.50     $600.00/hr $300.00
                                                    Communicate comments to financial advisor
01/23/2019 David Hartheimer   A104 -                Review quarterly fee statement form United States Trustee.                                     0.10     $600.00/hr $60.00
                              Review/analyze
01/24/2019 Sandra Mayerson    A103 - Draft/revise Finalize monthly operating reports for first two reporting periods; communicate with L. Patt     0.30     $600.00/hr $180.00
                                                  re same; File with Court
03/11/2019 Sandra Mayerson    A104 -              Review draft Media monthly operating report and forward same to client.                          0.10     $600.00/hr $60.00
                              Review/analyze
03/15/2019 Sandra Mayerson    A111 - Other        Finalize and file monthly operating report                                                       0.10     $600.00/hr $60.00
                                                                                                               Totals For Media Only Chapter 11    4.50                  $2,700.00
Operations Only Chapter 11
10/26/2018 Sandra Mayerson    A103 - Draft/revise Finalize and file documents ancillary to petition                                                1.20     $600.00/hr $720.00

11/02/2018 Sandra Mayerson    A111 - Other          Electronically file certificate of service                                                     0.10     $600.00/hr $60.00
11/07/2018 Sandra Mayerson    A104 -                Email L Patt re details of cash collateral account; Rvw cash collateral agreement; Negotiate   0.70     $600.00/hr $420.00
                              Review/analyze        w/ Silicon Valley Bank re release of cash collateral; Draft email to M. Berriman

11/14/2018 Sandra Mayerson    A107 -                T Conf w/ atty for landlord re office lease and retrieving items                               0.30     $600.00/hr $180.00
                              Communicate
                              (other outside
                              counsel)
01/22/2019 Sandra Mayerson    A104 -                Review and revise Monthly Operating Reports for stub, Nov. and Dec.; Communicate with          0.40     $600.00/hr $240.00
                              Review/analyze        financial advisor as to comments to same
01/23/2019 David Hartheimer   A104 -                Review quarterly fee statement form United States Trustee.                                     0.10     $600.00/hr $60.00
                              Review/analyze
01/24/2019 Sandra Mayerson    A103 - Draft/revise   Finalize 2 monthly operating reports; Communicate w/ L. Patt re same; File with Court          0.20     $600.00/hr $120.00

02/22/2019 Sandra Mayerson    A103 - Draft/revise Rvw proposed settlement stip with SVB Bank re cash collateral accounts; Negotiations w/ A.       0.30     $600.00/hr $180.00
                                                  Rheume re same
03/01/2019 Sandra Mayerson    A107 -              TC A. Rheume re final open issues on stip with bank.                                             0.10     $600.00/hr $60.00
                              Communicate
                              (other outside
                              counsel)
03/11/2019 Sandra Mayerson    A104 -              Review draft Monthly Operating Report for Operations, and                                        0.30     $600.00/hr $180.00
                              Review/analyze                 .
03/15/2019 Sandra Mayerson    A111 - Other        Finalize and file monthly operating report                                                       0.10     $600.00/hr $60.00
03/15/2019 Sandra Mayerson    A106 -              Memo to M Berriman                                                                               0.20     $600.00/hr $120.00
                              Communicate (with
                              client)
03/26/2019 Sandra Mayerson    A107 -              Review email from M Berriman re                                ; Email their counsel re          0.10     $600.00/hr $60.00
                              Communicate         same
                              (other outside
                              counsel)
                                                                                                       Totals For Operations Only Chapter 11       4.10                  $2,460.00
                                                                                                                                   Grand Total     103.60               $54,820.00
18-13243-jlg   Doc 46   Filed 05/03/19     Entered 05/03/19 12:22:44   Main Document
                                         Pg 31 of 44



                                   EXHIBIT E
    18-13243-jlg          Doc 46      Filed 05/03/19        Entered 05/03/19 12:22:44                      Main Document
                                                          Pg 32 of 44

                                 Expense Report ‐ Chronological
Expense Date     Matter            Expense Type                                      Description                                Bill Price
Unlockd Limited
Both Chapter 11
10/27/2018 Both Chapter 11   E101 ‐ Copying          Copies for Chambers and pleadings binder ‐ 1 page @ $.25 a page                   $0.25

11/02/2018 Both Chapter 11   E108 ‐ Postage          Postage for service of Motion for Joint Administration.                         $37.63
11/02/2018 Both Chapter 11   E108 ‐ Postage          FedEx postage for case binder to Court.                                         $35.00
11/02/2018 Both Chapter 11   E101 ‐ Copying          Service copies of Motion for Joint Administration ‐ 258 pages @ $.25 @          $64.50
                                                     page
11/02/2018 Both Chapter 11   E101 ‐ Copying          Case binder copies for Court ‐ 455 pages @ $.25 a page                        $113.75
11/07/2018 Both Chapter 11   E124 ‐ Other            Envelopes for service of Motion for Joint Administration.                       $4.20
11/09/2018 Both Chapter 11   E107 ‐ Delivery         FedEx postage for binder to Court.                                             $37.25
                             services/messengers
11/09/2018 Both Chapter 11   E124 ‐ Other            Binders for court binder and master copy of case file.                          $18.49
11/10/2018 Both Chapter 11   E101 ‐ Copying          Copies for binder for Court and master copy ‐ 308 pages @ $.25 a page.          $77.00

12/10/2018 Both Chapter 11   E108 ‐ Postage          Postage for M&H and Vernon retention applications.                                $4.00
12/10/2018 Both Chapter 11   E101 ‐ Copying          Copy of M&H retention application as Debtors' counsel ‐ 30 pages @ $.25           $7.50
                                                     a page
12/10/2018 Both Chapter 11   E101 ‐ Copying          Copy of Vernon retention application for Court ‐ 30 paages @ $.25 a               $7.50
                                                     page.
12/13/2018 Both Chapter 11   E101 ‐ Copying          Chamber copies of M&H and Vernon retention applications ‐ 120 pages             $30.00
                                                     @ $.25 a page
12/13/2018 Both Chapter 11   E108 ‐ Postage          Postage for Chambers copies of M&H and Vernon retention applications              $7.50
                                                     to Court.
12/19/2018 Both Chapter 11   E124 ‐ Other            Videoconference for 341 meeting.                                              $150.00
12/20/2018 Both Chapter 11   E108 ‐ Postage          Postage for M&H and Vernon Service of Employment applications.                 $86.25

12/20/2018 Both Chapter 11   E101 ‐ Copying         Copies of M&H and Vernon Service of Employment applications ‐ 1,256            $314.25
                                                    pages @ .$.25 a page
01/18/2019 Both Chapter 11   E109 ‐ Local travel    Taxi from Court to office following status conference.                          $28.56
02/19/2019 Media Only        E129 ‐ Government Fees U.S. Trustee Quarterly Fees for Q4 2018.                                       $325.00

03/04/2019 Both Chapter 11   E107 ‐ Delivery         Fed ex of Chamber's copy of status report to Court.                             $26.11
                             services/messengers
03/12/2019 Both Chapter 11   E109 ‐ Local travel     Subway to and from court                                                         $5.50
03/22/2019 Both Chapter 11   E101 ‐ Copying          Copying motion to extend exclusivity for service ‐ 360 pages @ $.25 a           $90.00
                                                     page
03/22/2019 Both Chapter 11   E108 ‐ Postage          Service of motion to extend debtors period of exclusivity.                      $27.90
03/22/2019 Both Chapter 11   E108 ‐ Postage          Postage for service of (i) notice of adjournment of initial case conference     $10.20
                                                     and (ii) motion to extend debtors of exclusivity to the two Australian
                                                     parties in interest.
03/22/2019 Both Chapter 11   E108 ‐ Postage          Postage for service of newly added party.                                        $1.70
                                                                                      Total Billable Amount for Both Chapter 11 $1,510.04
                                                                                                                      Grand Total $1,510.04
18-13243-jlg   Doc 46   Filed 05/03/19     Entered 05/03/19 12:22:44   Main Document
                                         Pg 33 of 44



                                   EXHIBIT F
      18-13243-jlg                 Doc 46            Filed 05/03/19                    Entered 05/03/19 12:22:44                                           Main Document
                                                                                     Pg 34 of 44



                                                               Time Entry by Task Category
   Date             User              Matter                                      Description                                                  Activity          Rate      Billable   Billable
                                                                                                                                                                            Time      Amount

B110 - Case Administration
10/26/2018 Sandra Mayerson      Both Chapter 11   Correspondence with U.S. Trustee re filing and sending all docs (.30);        A103 - Draft/revise           $600.00 hr       0.70    $420.00
                                                  Correspondence with client re filing (.10); Review redactions for PII prior
                                                  to filing (.30).
10/26/2018 Sandra Mayerson      Media Only        Finalize ancillary documents and file after petition                          A111 - Other                  $600.00 hr       1.20    $720.00
10/26/2018 Sandra Mayerson      Operations Only   Finalize and file documents ancillary to petition                             A103 - Draft/revise           $600.00 hr       1.20    $720.00
10/27/2018 Sandra Mayerson      Both Chapter 11   Prepare and send Chambers copy of all pleadings; Prepare pleadings            A110 - Manage data/files      $600.00 hr       0.40    $240.00
                                                  binder for first day hearing.
10/29/2018 Sandra Mayerson      Both Chapter 11   Correspondence with U.S. Trustee re IDI (.20); TC W. Rodriguez, clerk to      A108 - Communicate (other     $600.00 hr       1.30    $780.00
                                                  Judge Garrity, re first day orders and follow up re same (.20);               external)
                                                  Correspondence with client re                          (.40); Coordinate
                                                  with British administrators (.30); Respond to inquiries from reporters
                                                  (.20).
11/01/2018 Sandra Mayerson      Both Chapter 11   Finalize drafts of Joint Motion for Joint Administration and Procedural       A103 - Draft/revise           $600.00 hr       1.00    $600.00
                                                  Consolidation and proposed order for same; File with court in both
                                                  cases.
11/02/2018 Twee Dam             Both Chapter 11   Prepare Motion for Joint Administration for service. Attention to             A111 - Other                  $100.00 hr       5.00    $500.00
                                                  service.
11/02/2018 Twee Dam             Both Chapter 11   Prepare case binders for Court.                                               A110 - Manage data/files      $100.00 hr       2.00    $200.00
11/02/2018 Sandra Mayerson      Both Chapter 11   Attention to service of Joint Administration motion (.30); TC w/ B.           A110 - Manage data/files      $600.00 hr       0.80    $480.00
                                                  Higgins of U.S. Trustee re background of case (.20); Prepare cover letter
                                                  to Court with pleadings binder (.30).
11/02/2018 Sandra Mayerson      Both Chapter 11   Prepare Certificate of Service re Motion for Joint Administration.            A103 - Draft/revise           $600.00 hr       0.20    $120.00

11/02/2018   Sandra Mayerson    Media Only        Electronically file Certificate of service                                    A111 - Other                  $600.00 hr       0.10     $60.00
11/02/2018   Sandra Mayerson    Operations Only   Electronically file certificate of service                                    A111 - Other                  $600.00 hr       0.10     $60.00
11/02/2018   David Hartheimer   Both Chapter 11   Attention to service of Motion for Joint Administration.                      A111 - Other                  $600.00 hr       1.10    $660.00
11/02/2018   David Hartheimer   Both Chapter 11   Revise Certificate of Service.                                                A103 - Draft/revise           $600.00 hr       0.30    $180.00
11/02/2018   David Hartheimer   Both Chapter 11   Attention to preparation of case binder for court.                            A111 - Other                  $600.00 hr       0.30    $180.00
11/02/2018   David Hartheimer   Both Chapter 11   TC with B. Higgins re case history and background and anticipated plan        A107 - Communicate (other     $600.00 hr       0.20    $120.00
                                                  of action for case.                                                           outside counsel)
11/05/2018 David Hartheimer     Both Chapter 11   Prepare for and participate in TC with counsel to British administrator       A107 - Communicate (other     $600.00 hr       1.30    $780.00
                                                  and SEM.                                                                      outside counsel)
11/05/2018 Twee Dam             Both Chapter 11   Finalize service of Motion for Joint Administration and finalize case         A111 - Other                  $100.00 hr       2.00    $200.00
                                                  binder. Attention to service and arranging for hand delivery of case
                                                  binder to court.
11/08/2018 Sandra Mayerson      Both Chapter 11   TC w/ W. Rodriguez re amending petition to unredact EIN and related           A108 - Communicate (other     $600.00 hr       1.40    $840.00
                                                  administrative matters (.20); Research re EIN redaction (.40); TC w/          external)
                                                  paralegal re new binder as requested by Ms. Rodriguez (.10); Send
                                                  chambers Word version of proposed order re joint administration w/
                                                  cover letter (.30); TC with law clerk A. Wells re redaction issue (.20);
                                                  Correspondence with client to                         (.20).

11/08/2018 Sandra Mayerson      Media Only        Work w/ L Patt to amend petition                                          A103 - Draft/revise               $600.00 hr       0.60    $360.00
11/09/2018 Sandra Mayerson      Both Chapter 11   Further research re redaction of EIN (.30); 2 TC w/ W. Rodriguez re same A102 - Research                    $600.00 hr       0.70    $420.00
                                                  (.20); Finalize and file amended petitions (.20).
11/09/2018 Sandra Mayerson      Both Chapter 11   Review new pleadings binder and prepare cover letter for chambers.        A108 - Communicate (other         $600.00 hr       0.20    $120.00
                                                                                                                            external)
11/14/2018 Sandra Mayerson      Both Chapter 11   Review U.S. Trustee requirements via correspondence with client in        A108 - Communicate (other         $600.00 hr       1.70   $1,020.00
                                                  preparation for IDI (.60); Correspondence with U.S. Trustee to provide    external)
                                                  info required in advance of IDI (.70); Correspondence with Silicon Valley
                                                  Bank re opening DIP Accounts (.10); Further inquiries of debtors and L.
                                                  Patt to obtain tax returns (.20); Correspondence with L. Patt re Monthly
                                                  Operating Report (.10).

11/15/2018 Sandra Mayerson      Both Chapter 11   Forward documents to client with explanations to prepare for IDI.             A106 - Communicate (with      $600.00 hr       0.50    $300.00
                                                                                                                                client)
11/15/2018 Sandra Mayerson      Both Chapter 11   Finalize opening of DIP accounts, review information from bank, and           A108 - Communicate (other     $600.00 hr       1.70   $1,020.00
                                                  communicate with client and U.S. Trustee re same (.50); Organize              external)
                                                  further information for U.S. Trustee for IDI (.60); Communicate w/ M.
                                                  Berriman and T. Bricker re administrative matters in case and re U.S.
                                                  Trustee operating guidelines (.60).
11/16/2018 Sandra Mayerson      Both Chapter 11   Correspondence with financial advisor and Price Waterhouse to try to   A108 - Communicate (other            $600.00 hr       0.30    $180.00
                                                  obtain tax returns requested by U.S. Trustee; Correspondence with Tess external)
                                                  Bricker re                           .

11/16/2018 David Hartheimer     Both Chapter 11   TC with L. Patt re obtaining items required in order to file MORs. Call       A108 - Communicate (other     $600.00 hr       0.40    $240.00
                                                  with SEM re same.                                                             external)
11/19/2018 Sandra Mayerson      Both Chapter 11   Review all documents and prepare for IDI (.50); Prepare certifications        A101 - Plan and prepare for   $600.00 hr       2.50   $1,500.00
                                                  with information from bank; Obtain signatures and send final
                                                  documents to U.S. Trustee (.60); Prepare client
                                                                  (1.40).
11/20/2018 Sandra Mayerson      Both Chapter 11   Prepare for and participate in initial intake interview with U.S. Trustee     A109 - Appear for/attend      $600.00 hr       0.70    $420.00
                                                  (.50);                                          (.20).
11/20/2018 Sandra Mayerson      Both Chapter 11   Receive and review notice of 341 meeting and communicate with client          A106 - Communicate (with      $600.00 hr       0.20    $120.00
                                                           (.20).                                                               client)
     18-13243-jlg                  Doc 46            Filed 05/03/19                   Entered 05/03/19 12:22:44                                             Main Document
                                                                                    Pg 35 of 44
11/26/2018 Sandra Mayerson      Both Chapter 11   Draft letter for client review                                              A103 - Draft/revise             $600.00 hr   1.50    $900.00

11/28/2018 David Hartheimer     Both Chapter 11   Finalize letter for videoconference 341 meeting.                            A103 - Draft/revise             $600.00 hr   0.50    $300.00
12/01/2018 David Hartheimer     Both Chapter 11   Discuss physical arrangements for videoconference with SEM.                 A105 - Communicate (in firm)    $600.00 hr   0.10     $60.00

12/01/2018 Sandra Mayerson      Both Chapter 11   Correspondence with client re conditions to video 341 meeting; Discuss A106 - Communicate (with             $600.00 hr   0.20    $120.00
                                                  physical arrangements for videoconference with DHH.                    client)

12/03/2018 David Hartheimer     Both Chapter 11   TC with B. Higgens from U.S. Trustee re videoconference 341 meeting.        A107 - Communicate (other       $600.00 hr   0.30    $180.00
                                                  Confer w/ SEM re same.                                                      outside counsel)
12/06/2018 David Hartheimer     Both Chapter 11   Correspondence with U.S. Trustee re Mr. Berriman's inability to travel to   A103 - Draft/revise             $600.00 hr   0.20    $120.00
                                                  the United States for 341 meeting.
12/06/2018 David Hartheimer     Both Chapter 11   Preparations for and testing equipment for video 341 meeting. Perform       A101 - Plan and prepare for     $600.00 hr   0.70    $420.00
                                                  test meeting.
12/06/2018 David Hartheimer     Both Chapter 11   TC with B. Higgins re setting up video 341 meeting.                         A107 - Communicate (other       $600.00 hr   0.10     $60.00
                                                                                                                              outside counsel)
12/07/2018 David Hartheimer     Both Chapter 11   Review and respond to correspondence from U.S. Trustee re                   A103 - Draft/revise             $600.00 hr   0.10     $60.00
                                                  rescheduled 341 meeting.
12/07/2018 David Hartheimer     Both Chapter 11   Correspondence w/ M. Berriman                                               A106 - Communicate (with        $600.00 hr   0.20    $120.00
                                                                                                                              client)
12/12/2018 Sandra Mayerson      Both Chapter 11   TC w/ M. Berriman re preparations for 341 meeting.                          A106 - Communicate (with        $600.00 hr   0.50    $300.00
                                                                                                                              client)
12/14/2018 Sandra Mayerson      Both Chapter 11   Review documents and prepare for 341 meeting.                               A101 - Plan and prepare for     $600.00 hr   0.60    $360.00
12/14/2018 Sandra Mayerson      Both Chapter 11   Meet w/ U.S. Trustee prior to 341 meeting; Attend and participate in        A109 - Appear for/attend        $600.00 hr   0.80    $480.00
                                                  341 meeting.
12/14/2018 David Hartheimer     Both Chapter 11   Prepare for and attend 341 meeting.                                         A109 - Appear for/attend        $600.00 hr   1.60    $960.00
12/18/2018 David Hartheimer     Both Chapter 11   TC w/ L. Patt re access to bank accounts for Monthly Operating Reports,     A108 - Communicate (other       $600.00 hr   0.30    $180.00
                                                  case administration, and filing of tax returns.                             external)
12/18/2018 David Hartheimer     Both Chapter 11   Prepare Notice of Adjournment for status conference.                        A103 - Draft/revise             $600.00 hr   0.40    $240.00
12/19/2018 Sandra Mayerson      Both Chapter 11   TCs w/ W. Rodriguez and B. Higgins re adjourning initial case conference    A108 - Communicate (other       $600.00 hr   0.10     $60.00
                                                  due to illness.                                                             external)
01/09/2019 Sandra Mayerson      Both Chapter 11   TCs with counsel for Silicon Valley Bank re banking relationship.           A107 - Communicate (other       $600.00 hr   0.10     $60.00
                                                                                                                              outside counsel)
01/10/2019 Sandra Mayerson      Both Chapter 11   Attention to Monthly Operating Report.                                      A101 - Plan and prepare for     $600.00 hr   0.10      $60.00
01/10/2019 David Hartheimer     Both Chapter 11   Legal research on                                                           A102 - Research                 $600.00 hr   2.30   $1,380.00
                                                                                            .
01/15/2019 Sandra Mayerson      Both Chapter 11   Review documents to prepare for initial case conference; Contact British A101 - Plan and prepare for        $600.00 hr   0.20    $120.00
                                                  administrator          ; Multiple attempts to retrieve information from
                                                  bank.
01/16/2019 Sandra Mayerson      Both Chapter 11   Review documents in preparation for hearing; Correspondence with         A101 - Plan and prepare for        $600.00 hr   0.70    $420.00
                                                  British Administrator re status; Correspondence with bank re same.

01/16/2019 Sandra Mayerson      Both Chapter 11   Attend and participate in initial case conference at Court.                 A109 - Appear for/attend        $600.00 hr   0.80    $480.00
01/16/2019 Sandra Mayerson      Both Chapter 11   Non-working travel time to and from court conference.                       A112 - Travel                   $300.00 hr   0.80    $240.00
01/16/2019 Sandra Mayerson      Both Chapter 11   Confer w/ L. Patt re determining documents required for Monthly             A108 - Communicate (other       $600.00 hr   1.00    $600.00
                                                  Operating Reports and tax returns; Correspondence with bank re              external)
                                                  obtaining information and authorizing L. Patt to view accounts;
                                                  Correspondence with L. Patt re same.
01/22/2019 Sandra Mayerson      Media Only        Review, revise and finalize monthly operating reports for stub,             A103 - Draft/revise             $600.00 hr   0.50    $300.00
                                                  November and December; Communicate comments to financial advisor

01/22/2019 Sandra Mayerson      Operations Only   Review and revise Monthly Operating Reports for stub, Nov. and Dec.;        A104 - Review/analyze           $600.00 hr   0.40    $240.00
                                                  Communicate with financial advisor as to comments to same

01/23/2019 David Hartheimer     Media Only        Review quarterly fee statement form United States Trustee.                  A104 - Review/analyze           $600.00 hr   0.10     $60.00
01/23/2019 David Hartheimer     Operations Only   Review quarterly fee statement form United States Trustee.                  A104 - Review/analyze           $600.00 hr   0.10     $60.00
01/24/2019 Sandra Mayerson      Both Chapter 11   Review and revise Monthly Operating Reports for November and                A106 - Communicate (with        $600.00 hr   0.30    $180.00
                                                  December 2018 for both debtors; Forward same for client review with         client)
                                                  explanation; Correspondence with L. Patt re final revisions of same.

01/24/2019 Sandra Mayerson      Media Only        Finalize monthly operating reports for first two reporting periods;   A103 - Draft/revise                   $600.00 hr   0.30    $180.00
                                                  communicate with L. Patt re same; File with Court
01/24/2019 Sandra Mayerson      Operations Only   Finalize 2 monthly operating reports; Communicate w/ L. Patt re same; A103 - Draft/revise                   $600.00 hr   0.20    $120.00
                                                  File with Court
01/24/2019 Sandra Mayerson      Both Chapter 11   Forward Monthly Operating Reports for November and December 2018 A110 - Manage data/files                   $600.00 hr   0.10     $60.00
                                                  for both debtors to U.S. Trustee with cover letter.

03/01/2019 Sandra Mayerson      Both Chapter 11   Draft status report requested by Court                                      A103 - Draft/revise             $600.00 hr   0.50    $300.00
03/04/2019 Sandra Mayerson      Both Chapter 11   Finalize status report and file with Court (.40); Emails to                 A103 - Draft/revise             $600.00 hr   0.60    $360.00
                                                                 (.10); TC J Martino         (.10)
03/11/2019 Sandra Mayerson      Both Chapter 11   Prepare for tomorrow's status conference (.30); T Conf with C. Hodge        A106 - Communicate (with        $600.00 hr   1.00    $600.00
                                                  (Australian administrator) and DHH re                                       client)
                                                                    (.70)
03/11/2019 Sandra Mayerson      Operations Only   Review draft Monthly Operating Report for Operations, and                   A104 - Review/analyze           $600.00 hr   0.30    $180.00

03/11/2019 Sandra Mayerson      Media Only        Review draft Media monthly operating report and                             A104 - Review/analyze           $600.00 hr   0.10     $60.00

03/12/2019   Sandra Mayerson    Both Chapter 11   Attend and participate in status conference before Court                    A109 - Appear for/attend        $600.00 hr   0.30    $180.00
03/12/2019   David Hartheimer   Both Chapter 11   Non working travel to court for status conference.                          A112 - Travel                   $300.00 hr   1.00    $300.00
03/12/2019   David Hartheimer   Both Chapter 11   Appear at status conference.                                                A112 - Travel                   $600.00 hr   0.50    $300.00
03/12/2019   Sandra Mayerson    Both Chapter 11   Update director and shareholder on results of today's hearing and next      A106 - Communicate (with        $600.00 hr   0.10     $60.00
                                                  deadlines                                                                   client)
03/15/2019 Sandra Mayerson      Operations Only   Finalize and file monthly operating report                                  A111 - Other                    $600.00 hr   0.10     $60.00
      18-13243-jlg                   Doc 46         Filed 05/03/19                     Entered 05/03/19 12:22:44                                         Main Document
                                                                                     Pg 36 of 44
03/15/2019 Sandra Mayerson     Media Only        Finalize and file monthly operating report                               A111 - Other                          $600.00 hr      0.10       $60.00
03/20/2019 David Hartheimer    Both Chapter 11   Drafting motion to extend exclusivity, papers include, motion, notice of A103 - Draft/revise                   $600.00 hr      5.20    $3,120.00
                                                 motion, proposed order and attorney’s affidavit on support.

03/20/2019 Sandra Mayerson     Both Chapter 11   Attention to motion to attend exclusivity; TC courtroom deputy for date      A103 - Draft/revise               $600.00 hr      0.10      $60.00
                                                 on hearing re same
03/21/2019 David Hartheimer    Both Chapter 11   Drafting motion to extend exclusivity.                                       A103 - Draft/revise               $600.00 hr      1.00     $600.00
03/21/2019 Sandra Mayerson     Both Chapter 11   TC W Rodriguez re hearing date for Exclusity; Review and revise motion       A103 - Draft/revise               $600.00 hr      1.20     $720.00
                                                 to extend exclusivity and accompanying notice of motion and
                                                 declaration; File same on ECF
03/21/2019 David Hartheimer    Both Chapter 11   Finalize motion to extend exclusivity. Prepare motion for filing,            A103 - Draft/revise               $600.00 hr      2.50    $1,500.00
                                                 attention to filing.
03/21/2019 David Hartheimer    Both Chapter 11   Prepare motion to extend for service.                                        A110 - Manage data/files          $600.00 hr      0.70     $420.00
03/22/2019 David Hartheimer    Both Chapter 11   Drafting affidavits of service for service of motion to extend debtors’      A103 - Draft/revise               $600.00 hr      0.60     $360.00
                                                 period of exclusivity and adjourned case conference.
03/22/2019 David Hartheimer    Both Chapter 11   Attention to service of motion to extend exclusivity and service of notice   A111 - Other                      $600.00 hr      1.20     $720.00
                                                 of adjourned initial case conference.
03/22/2019 Sandra Mayerson     Both Chapter 11   Review and revise notice of adjournment and file on ECF (.20); File          A103 - Draft/revise               $600.00 hr      0.30     $180.00
                                                 certificate of service for Motion to extend exclusivity on ECF (.10)

03/26/2019 Sandra Mayerson     Both Chapter 11   Email client re                        ; Email to and from B. Higgins of     A106 - Communicate (with          $600.00 hr      0.20     $120.00
                                                 UST re same                                                                  client)
                                                                                                                                      B110 - Case Administration Sub Totals:   63.90   $33,300.00
B120 - Asset Analysis and Recovery
11/05/2018 Sandra Mayerson     Both Chapter 11                                                                                A107 - Communicate (other         $600.00 hr      1.80    $1,080.00
                                                          (1.10); TC w/                                                       outside counsel)

                                                        (.50); Correspondence with client and British administrator
                                                                             (.20).
11/13/2018 Sandra Mayerson     Both Chapter 11   Further correspondence w/ Silicon Valley Bank re opening DIP accounts A108 - Communicate (other                $600.00 hr      0.30     $180.00
                                                 and settlement on cash collateral.                                    external)
11/14/2018 Sandra Mayerson     Operations Only   T Conf w/ atty for landlord re office lease and retrieving items      A107 - Communicate (other                $600.00 hr      0.30     $180.00
                                                                                                                       outside counsel)
01/09/2019 David Hartheimer    Both Chapter 11   Legal research on                                                     A102 - Research                          $600.00 hr      2.70    $1,620.00
                                                                                             .
01/10/2019 Sandra Mayerson     Both Chapter 11   Negotiate with bank counsel re return of cash collateral.             A107 - Communicate (other                $600.00 hr      0.20     $120.00
                                                                                                                       outside counsel)
01/11/2019 David Hartheimer    Both Chapter 11   Confer w/ SEM re                                          .           A105 - Communicate (in firm)             $600.00 hr      0.30     $180.00

01/11/2019 Sandra Mayerson     Both Chapter 11   Confer w/ DHH re                                        .                    A102 - Research                   $600.00 hr      0.30     $180.00
01/15/2019 Sandra Mayerson     Media Only        Review aged receivables and formulate plan for collection                    A104 - Review/analyze             $600.00 hr      0.20     $120.00
01/16/2019 Sandra Mayerson     Both Chapter 11   Correspondence with potential litigation funder; Update British              A108 - Communicate (other         $600.00 hr      0.20     $120.00
                                                 administrator re same and hearing.                                           external)
01/17/2019 David Hartheimer    Both Chapter 11   TC w/ SEM and                                                                A108 - Communicate (other         $600.00 hr      0.50     $300.00
                                                                             .                                                external)
01/17/2019 Sandra Mayerson     Both Chapter 11   TC w/                                                                        A108 - Communicate (other         $600.00 hr      0.50     $300.00
                                                                  .                                                           external)
01/22/2019 Sandra Mayerson     Media Only        Reconcile A/R; Prepare template collection letter to send to accounts        A101 - Plan and prepare for       $600.00 hr      1.30     $780.00
                                                 receivable; Work with paralegal to prepare letter concerning each
                                                 receivable
01/22/2019 David Hartheimer    Both Chapter 11   Work with paralegal to send out payment demands.                             A105 - Communicate (in firm)      $600.00 hr      1.50     $900.00

01/23/2019 David Hartheimer    Both Chapter 11   Confer with Paralegal re collection effort.                                  A105 - Communicate (in firm)      $600.00 hr      0.10      $60.00

01/23/2019 David Hartheimer    Both Chapter 11   TC with L. Patt re receivable collection effort. Prepare table               A108 - Communicate (other         $600.00 hr      1.50     $900.00
                                                 demonstrating status of receivables.                                         external)
02/22/2019 Sandra Mayerson     Operations Only   Rvw proposed settlement stip with SVB Bank re cash collateral accounts;      A103 - Draft/revise               $600.00 hr      0.30     $180.00
                                                 Negotiations w/ A. Rheume re same
02/27/2019 Sandra Mayerson     Both Chapter 11   Correspondence with British administrator re                                 A107 - Communicate (other         $600.00 hr      0.10      $60.00
                                                                                                                              outside counsel)
03/01/2019 Sandra Mayerson     Operations Only   TC A. Rheume re final open issues on stip with bank.                         A107 - Communicate (other         $600.00 hr      0.10      $60.00
                                                                                                                              outside counsel)
03/01/2019 David Hartheimer    Both Chapter 11   review status report to court. Confer with S. Mayerson                       A103 - Draft/revise               $600.00 hr      0.70     $420.00
                                                                                                           .

03/11/2019 David Hartheimer    Both Chapter 11   T Conf with C. Hodge (Australian administrator) and SEM re                A107 - Communicate (other        $600.00 hr          0.70     $420.00
                                                                                        (.70)                              outside counsel)
03/15/2019 Sandra Mayerson     Operations Only   Memo to M Berriman recommending settlement with SVB                       A106 - Communicate (with         $600.00 hr          0.20     $120.00
                                                                                                                           client)
03/20/2019 Sandra Mayerson     Both Chapter 11   Emails to and from M Berriman re                                          A106 - Communicate (with         $600.00 hr          0.30     $180.00
                                                                                                                           client)
03/26/2019 Sandra Mayerson     Operations Only   Review email from M Berriman re                                   ; Email A107 - Communicate (other        $600.00 hr          0.10      $60.00
                                                 their counsel re same                                                     outside counsel)
                                                                                                                          B120 - Asset Analysis and Recovery Sub Totals:       14.20    $8,520.00
B160 - Fee/Employment Applications
11/02/2018 David Hartheimer    Both Chapter 11   Finalize Mayerson & Hartheimer retention application. TC with B.             A103 - Draft/revise               $600.00 hr      3.50    $2,100.00
                                                 Higgins of U.S. Trustee re same.
11/07/2018 Twee Dam            Both Chapter 11   Assist with preparation of Vernon retention application.                     A111 - Other                      $100.00 hr      2.00     $200.00
11/07/2018 David Hartheimer    Both Chapter 11   Review U.S. Trustee's suggested revisions to Mayerson & Hartheimer           A104 - Review/analyze             $600.00 hr      0.30     $180.00
                                                 retention application.
11/07/2018 David Hartheimer    Both Chapter 11   Draft Vernon retention application.                                          A103 - Draft/revise               $600.00 hr      1.90    $1,140.00
      18-13243-jlg                  Doc 46           Filed 05/03/19                     Entered 05/03/19 12:22:44                                      Main Document
                                                                                      Pg 37 of 44
11/14/2018 David Hartheimer     Both Chapter 11   Finalize Vernon retention application for review by the U.S. Trustee.     A103 - Draft/revise              $600.00 hr       0.50     $300.00

11/16/2018 Sandra Mayerson      Both Chapter 11   TC w/ DHH re                                                              A105 - Communicate (in firm)     $600.00 hr       0.20     $120.00
                                                                                              .
11/16/2018 David Hartheimer     Both Chapter 11   Review U.S. Trustee revisions to retention application of financial       A108 - Communicate (other        $600.00 hr       0.50     $300.00
                                                  advisor. TC with L. Patt of Vernon re same. TC with SEM re        .       external)

11/26/2018 David Hartheimer     Both Chapter 11   Finalize M&H retention application for client review.                     A103 - Draft/revise              $600.00 hr       0.60     $360.00
11/26/2018 David Hartheimer     Both Chapter 11   Finalize Vernon retention application for client review.                  A104 - Review/analyze            $600.00 hr       0.60     $360.00
11/26/2018 David Hartheimer     Both Chapter 11   TC with W. Rodiguez re method of having retention applications of M&H     A108 - Communicate (other        $600.00 hr       0.10      $60.00
                                                  and Vernon heard, i.e. motion or notice of presentment.                   external)

11/26/2018 David Hartheimer     Both Chapter 11   Correspondence with M. Berriman re                                        A106 - Communicate (with         $600.00 hr       0.20     $120.00
                                                                                                                            client)
12/05/2018   David Hartheimer   Both Chapter 11   Finalize retention application for Debtors' counsel.                      A103 - Draft/revise              $600.00 hr       0.60     $360.00
12/05/2018   David Hartheimer   Both Chapter 11   Finalize retention application for Debtors' financial advisor.            A103 - Draft/revise              $600.00 hr       0.50     $300.00
12/10/2018   David Hartheimer   Both Chapter 11   File M&H retention application electronically using ECF system.           A110 - Manage data/files         $600.00 hr       0.30     $180.00
12/10/2018   David Hartheimer   Both Chapter 11   File Vernon retention application electronically using ECF system.        A110 - Manage data/files         $600.00 hr       0.20     $120.00

12/13/2018 David Hartheimer     Both Chapter 11   Revise Vernon retention application. File amended Vernon retention        A103 - Draft/revise              $600.00 hr       1.20     $720.00
                                                  application. Prepare and send form of order to Court.
12/13/2018 David Hartheimer     Both Chapter 11   Prepare proposed order approving employment of Mayerson &                 A103 - Draft/revise              $600.00 hr       0.40     $240.00
                                                  Hartheimer; prepare electronic submission to Court.
12/18/2018 David Hartheimer     Both Chapter 11   Prepare Supplemental Declaration of Disinterest and Schedule of           A103 - Draft/revise              $600.00 hr       2.50    $1,500.00
                                                  Interested Parties.
12/18/2018 David Hartheimer     Both Chapter 11   Prepare Affidavit of Service for M&H and Vernon retention applications;   A103 - Draft/revise              $600.00 hr       0.40     $240.00
                                                  Prepare Supplemental Declaration of Disinterest.
12/19/2018 Sandra Mayerson      Both Chapter 11   Review and file Supplemental Declaration of Disinterest.                  A111 - Other                     $600.00 hr       0.10      $60.00
12/19/2018 Sandra Mayerson      Both Chapter 11   Review and revise supplemental disclosure for retention application.      A104 - Review/analyze            $600.00 hr       0.10      $60.00

12/19/2018 David Hartheimer     Both Chapter 11   Attention to service of M&H and Vernon retention applications.            A111 - Other                     $600.00 hr       1.10     $660.00

01/04/2019 David Hartheimer     Both Chapter 11   Review entered Order approving the retention of Vernon as financial       A104 - Review/analyze          $600.00 hr         0.10      $60.00
                                                  advisor.
01/04/2019 Sandra Mayerson      Both Chapter 11   Review revised order signed by Court re Vernon retention and advise L. A104 - Review/analyze             $600.00 hr         0.20     $120.00
                                                  Patt re same (.10); Calculate and calendar relevant deadlines for case
                                                  (.10).
03/14/2019 Katy Mayerson        Both Chapter 11   Prepare M&H fee application; Review and revise SEM and DHH time           A103 - Draft/revise            $100.00 hr         0.50      $50.00
                                                  entries re same.
03/19/2019 Katy Mayerson        Both Chapter 11   Continue to prepare M&H fee application; Review and revise SEM and        A103 - Draft/revise            $100.00 hr         1.50     $150.00
                                                  DHH time entries re same.
                                                                                                                         B160 - Fee/Employment Applications Sub Totals:      20.10   $10,060.00
B195 - Non-Working Travel
03/12/2019 Sandra Mayerson      Both Chapter 11   Non-working travel time to and from hearing                               A112 - Travel                   $300.00 hr        1.00     $300.00
                                                                                                                                   B195 - Non-Working Travel Sub Totals:      1.00     $300.00
B210 - Business Operations
10/29/2018 Sandra Mayerson      Both Chapter 11   Correspondence with Silicon Valley Bank re opening DIP accounts.       A108 - Communicate (other        $600.00 hr          0.20     $120.00
                                                                                                                         external)
11/02/2018 Sandra Mayerson      Both Chapter 11   Correspondence with Bank re DIP accounts; Review policies sent by      A108 - Communicate (other        $600.00 hr          0.20     $120.00
                                                  bank.                                                                  external)
11/05/2018 Sandra Mayerson      Both Chapter 11   Gather documents and respond to bank questionnaire re opening DIP      A108 - Communicate (other        $600.00 hr          1.00     $600.00
                                                  bank accounts.                                                         external)
11/06/2018 Sandra Mayerson      Both Chapter 11   Correspondence with bank re opening DIP accounts; Review completed A108 - Communicate (other            $600.00 hr          0.70     $420.00
                                                  applications and client attestation for accuracy and forward to client external)
                                                  with cover memo explaining same; Further correspondence with bank re
                                                  same.
11/07/2018 Sandra Mayerson      Both Chapter 11   Finalize and forward documents to bank re opening DIP accounts.        A108 - Communicate (other        $600.00 hr          0.30     $180.00
                                                                                                                         external)
                                                                                                                                B210 - Business Operations Sub Totals:        2.40    $1,440.00
B230 - Financing/Cash Collections
11/07/2018 Sandra Mayerson      Operations Only   Email L Patt re details of cash collateral account; Rvw cash collateral   A104 - Review/analyze            $600.00 hr       0.70     $420.00
                                                  agreement; Negotiate w/ Silicon Valley Bank re release of cash
                                                  collateral; Draft email to M. Berriman

                                                                                                                            B230 - Financing/Cash Collections Sub Totals:     0.70     $420.00
B240 - Tax Issues
11/30/2018 David Hartheimer     Both Chapter 11   Review letter from IRS form 13736. TCs and correspondence with L. Patt A104 - Review/analyze            $600.00 hr          0.70     $420.00
                                                  of Vernon re same. Review letter from Vernon to IRS responding to IRS
                                                  letter.
03/08/2019 Sandra Mayerson      Both Chapter 11   Emails C. Hodge and M. Berriman re                          ; Email M A106 - Communicate (with          $600.00 hr          0.30     $180.00
                                                  Berriman re                                                            client)
                                                                                                                                         B240 - Tax Issues Sub Totals:        1.00     $600.00
B260 - Board of Directors Matters
03/01/2019 Sandra Mayerson      Both Chapter 11   Rvw response from M Berriman re                                           A108 - Communicate (other        $600.00 hr       0.30     $180.00
                                                  (.20); Email to J. Martino             (.10)                              external)
                                                                                                                            B260 - Board of Directors Matters Sub Totals:     0.30     $180.00
                                                                                                                                                             Grand Total    103.60   $54,820.00
18-13243-jlg   Doc 46   Filed 05/03/19     Entered 05/03/19 12:22:44   Main Document
                                         Pg 38 of 44



                                   EXHIBIT G
     18-13243-jlg               Doc 46     Filed 05/03/19            Entered 05/03/19 12:22:44                         Main Document
                                                                   Pg 39 of 44

                                     Expense Report By Task Category

  Expense Date         Matter                                                    Description                                                  Amount
E101 - Copying
   10/27/2018    Both Chapter 11   Copies for Chambers and pleadings binder - 1 page @ $.25 a page                                               $0.25
   11/02/2018    Both Chapter 11   Service copies of Motion for Joint Administration - 258 pages @ $.25 a page                                  $64.50
   11/02/2018    Both Chapter 11   Case binder copies for Court - 455 pages @ $.25 a page                                                      $113.75
   11/10/2018    Both Chapter 11   Copies for binder for Court and master copy - 208 pages @ $.25 a page                                        $77.00
   12/10/2018    Both Chapter 11   Copy of M&H retention application as Debtors' counsel - 30 pages @ $.25 a page                                $7.50
   12/10/2018    Both Chapter 11   Copy of Vernon retention application for Court - 30 pages @ $ .25 a page                                      $7.50
   12/13/2018    Both Chapter 11   Chamber copies of M&H and Vernon retention applications - 120 pages @ $.25 a page                            $30.00
   12/20/2018    Both Chapter 11   Copies of M&H and Vernon Service of Employment applications - 1,256 pages @ $.25 a page                     $314.25
   03/22/2019    Both Chapter 11   Copies for motion to extend exclusivity for service - 360 pages @ $.25 a page                                $90.00
                                                                                              Totals Billable Amounts for E101 - Copying       $704.75
E107 - Delivery services/messengers
   11/09/2018 Both Chapter 11      FedEx postage for binder to Court.                                                                           $37.25
   03/04/2019 Both Chapter 11      Fed ex of Chamber's copy of status report to Court.                                                          $26.11
                                                                      Totals Billable Amounts for E107 - Delivery services/messengers           $63.36
E108 - Postage
   11/02/2018    Both Chapter 11   Postage for service of Motion for Joint Administration.                                                      $37.63
   11/02/2018    Both Chapter 11   FedEx postage for case binder to Court.                                                                      $35.00
   12/10/2018    Both Chapter 11   Postage for M&H and Vernon retention applications.                                                            $4.00
   12/13/2018    Both Chapter 11   Postage for Chambers copies of M&H and Vernon retention applications to Court.                                $7.50
   12/20/2018    Both Chapter 11   Postage for M&H and Vernon Service of Employment applications.                                               $86.25
   03/22/2019    Both Chapter 11   Service of motion to extend debtors period of exclusivity.                                                   $27.90
   03/22/2019    Both Chapter 11   Postage for service of (i) notice of adjournment of initial case conference and (ii) motion to extend        $10.20
                                   debtors of exclusivity to the two Australian parties in interest.
   03/22/2019 Both Chapter 11      Postage for service of newly added party.                                                                     $1.70
                                                                                                Totals Billable Amounts for E108 - Postage     $210.18
E109 - Local travel
   01/18/2019 Both Chapter 11      Taxi from Court to office following status conference.                                                       $28.56
   03/12/2019 Both Chapter 11      Subway to and from court                                                                                      $5.50
                                                                                            Totals Billable Amounts for E109 - Local travel     $34.06
E124 - Other
   11/07/2018 Both Chapter 11      Envelopes for service of Motion for Joint Administration.                                                     $4.20
   11/09/2018 Both Chapter 11      Binders for court binder and master copy of case file.                                                       $18.49
   12/19/2018 Both Chapter 11      Videoconference for 341 meeting.                                                                            $150.00
                                                                                                 Totals Billable Amounts for E124 - Other      $172.69
E129 - Government Fees
   02/19/2019 Media Only           U.S. Trustee Quarterly Fees for Q4 2018.                                                                    $325.00
                                                                                   Totals Billable Amounts for E129 - Government Fees          $325.00
                                                                                                                               Grand Total    $1,510.04
18-13243-jlg   Doc 46   Filed 05/03/19     Entered 05/03/19 12:22:44   Main Document
                                         Pg 40 of 44



                                   EXHIBIT H
18-13243-jlg   Doc 46    Filed 05/03/19     Entered 05/03/19 12:22:44   Main Document
                                          Pg 41 of 44



        SCHEDULE OF BILLABLE TIME BY DEBTOR SERVICED


           MATTER                    BILLED HOURS                 DOLLAR AMOUNT
 Both Chapter 11 Cases                                   95                $49,660.00
 Media Only                                             4.5                 $2,700.00
 Operations Only                                        4.0                 $2,460.00
 TOTAL                                               103.60                $54,820.00
18-13243-jlg   Doc 46   Filed 05/03/19     Entered 05/03/19 12:22:44   Main Document
                                         Pg 42 of 44



                             PROPOSED ORDER
18-13243-jlg         Doc 46      Filed 05/03/19        Entered 05/03/19 12:22:44               Main Document
                                                     Pg 43 of 44


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                      Chapter 11
    In re:

                                                                            Case No. 18-13243 (JLG)
    UNLOCKD MEDIA, INC., et al., 1
                                                                             (Jointly Administrated)
                             Debtors



                           [PROPOSED] ORDER APPROVING
                       INTERIM FEE APPLICATION FOR PAYMENT
                OF COMPENSATION AND REIMBURSEMENT OF EXPENSES OF
                         MAYERSON & HARTHEIMER, PLLC, FOR
                 THE PERIOD OCTOBER 26, 2018, THROUGH MARCH 31, 2019

             WHEREAS the Application for Interim Compensation (the “Application”) of Mayerson &

Hartheimer, PLLC (“M&H”), attorneys for Unlockd Media, Inc. (“Media”), and Unlockd

Operations US Inc. (“Operations”), the debtors and debtors-in-possession in the above-captioned

chapter 11 cases, (the “Debtors”) for the period October 26, 2018 through March 31, 2019 (the

“Application Period”), came on for hearing on June 11, 2019 before the Hon. James L. Garrity Jr.;

             AND WHEREAS, the court having considered M&H’s Application and having determined

that appropriate notice has been given to parties in interest, and good cause appearing;




             IT IS ORDERED:


1
 The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
numbers are: Unlockd Media, Inc., Tax Id No. XX-XX2901 and Unlockd Operations US Inc., Tax Id. No. XX-
XX0878
18-13243-jlg   Doc 46     Filed 05/03/19     Entered 05/03/19 12:22:44       Main Document
                                           Pg 44 of 44


   1. The Application is approved, as follows; M&H is allowed on an interim basis, fees in the

amount of $54,820.00 and expenses in the amount of $1,510.04, for a total amount of $56,330.04

(the “Fee Award”) on account of services performed for the period October 26, 2018 through

March 31, 2019 (the “Application Period”).

   2. M&H is authorized to apply its retainer in the amount of $15,425.01.

   3. The Debtor is authorized and directed to remit payment to M&H in the amount of

$40,905.03 (the difference between the Fee Award and the amount of M&H’s retainer which this

court authorized M&H to apply).



Dated:_____________
                                             ____________________________________
                                             UNITED STATES BANKRUPTCY JUDGE
